Exhibit 10.2

Execution Version

 

 

 

TERM LOAN CREDIT AGREEMENT

dated as of

December 5, 2014

among

PERRIGO FINANCE PLC,

as a Term Facility Borrower,

PERRIGO COMPANY PLC,

as Company and a Term Facility Borrower,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

BARCLAYS BANK PLC

as Syndication Agent

and

BANK OF AMERICA, N.A.,

HSBC BANK USA, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

and

CITIBANK , N.A.

as Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC and

BARCLAYS BANK PLC

as Joint Bookrunners and

Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE I Definitions

     1   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Loans and Borrowings

     24   

SECTION 1.03. Terms Generally

     24   

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Treatment

     25   

SECTION 1.05. Foreign Currency Calculations

     25   

SECTION 1.06. Schedules

     26   

ARTICLE II The Credits

     26   

SECTION 2.01. Commitments

     26   

SECTION 2.02. Loans and Borrowings

     26   

SECTION 2.03. Requests for Borrowings

     27   

SECTION 2.04. Funding of Borrowings

     28   

SECTION 2.05. Interest Elections

     28   

SECTION 2.06. Termination and Reduction/Increases of Commitments

     29   

SECTION 2.07. Repayment of Loans; Evidence of Debt

     31   

SECTION 2.08. Voluntary Prepayment of Loans

     32   

SECTION 2.09. Additional Interest and Fees

     32   

SECTION 2.10. Interest

     33   

SECTION 2.11. Alternate Rate of Interest

     34   

SECTION 2.12. Increased Costs

     34   

SECTION 2.13. Break Funding Payments

     35   

SECTION 2.14. Withholding of Taxes; Gross-Up

     36   

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     38   

SECTION 2.16. Mitigation Obligations; Replacement of Lenders

     40   

SECTION 2.17. Additional Reserve Costs

     40   

SECTION 2.18. Defaulting Lenders

     41   

ARTICLE III Representations and Warranties

     41   

SECTION 3.01. Organization; Powers

     41   

SECTION 3.02. Authorization; Enforceability

     41   

SECTION 3.03. Governmental Approvals; No Conflicts

     42   

SECTION 3.04. Financial Condition; No Material Adverse Change

     42   

SECTION 3.05. Properties

     43   

SECTION 3.06. Litigation and Environmental Matters

     43   

SECTION 3.07. Compliance with Laws and Agreements

     43   

 

i



--------------------------------------------------------------------------------

SECTION 3.08. Investment Company Status

     44   

SECTION 3.09. Taxes

     44   

SECTION 3.10. ERISA

     44   

SECTION 3.11. Disclosure

     44   

SECTION 3.12. Use of Loans

     45   

SECTION 3.13. Solvency

     45   

ARTICLE IV Conditions

     45   

SECTION 4.01. Effective Date

     45   

SECTION 4.02. Acquisition Closing Date

     47   

SECTION 4.03. Conditions to Tranche 2 Delayed Draw Loans after the Acquisition
Closing Date

     49   

ARTICLE V Affirmative Covenants

     49   

SECTION 5.01. Financial Statements; Ratings Change and Other Information

     49   

SECTION 5.02. Notices of Material Events

     50   

SECTION 5.03. Existence; Conduct of Business

     51   

SECTION 5.04. Payment of Obligations

     51   

SECTION 5.05. Maintenance of Properties; Insurance; Accounts

     51   

SECTION 5.06. Books and Records; Inspection Rights

     51   

SECTION 5.07. Compliance with Laws

     51   

SECTION 5.08. Use of Proceeds

     52   

SECTION 5.09. Additional Covenants

     52   

SECTION 5.10. Guarantees from Certain Additional Subsidiaries

     52   

ARTICLE VI Negative Covenants

     52   

SECTION 6.01. Non-Guarantor Subsidiary Indebtedness

     52   

SECTION 6.02. Liens

     53   

SECTION 6.03. Fundamental Changes

     54   

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

     54   

SECTION 6.05. Swap Agreements

     55   

SECTION 6.06. Restricted Payments

     55   

SECTION 6.07. Transactions with Affiliates

     55   

SECTION 6.08. Restrictive Agreements

     55   

SECTION 6.09. Disposition of Assets; Etc.

     56   

SECTION 6.10. Leverage Ratio

     57   

SECTION 6.11. Interest Coverage Ratio

     57   

SECTION 6.12. Limitations on Activities of the Tranche 2 Borrower While Tranche
1 Loans are Outstanding

     57   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII Events of Default

     58   

ARTICLE VIII The Agents

     60   

SECTION 8.01. Appointment

     60   

SECTION 8.02. Nature of Duties

     61   

SECTION 8.03. Resignation by the Agents

     62   

SECTION 8.04. Each Agent in its Individual Capacity

     62   

SECTION 8.05. Indemnification

     62   

SECTION 8.06. Lack of Reliance on Agents

     62   

SECTION 8.07. Designation of Affiliates

     63   

ARTICLE IX Miscellaneous

     63   

SECTION 9.01. Notices

     63   

SECTION 9.02. Waivers; Amendments

     64   

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     65   

SECTION 9.04. Successors and Assigns

     67   

SECTION 9.05. Survival

     70   

SECTION 9.06. Counterparts; Integration; Effectiveness

     71   

SECTION 9.07. Severability

     71   

SECTION 9.08. Right of Setoff

     71   

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     71   

SECTION 9.10. WAIVER OF JURY TRIAL

     72   

SECTION 9.11. Headings

     72   

SECTION 9.12. Confidentiality

     72   

SECTION 9.13. Interest Rate Limitation

     73   

SECTION 9.14. USA PATRIOT Act

     73   

SECTION 9.15. Conversion of Currencies

     73   

SECTION 9.16. No Advisory or Fiduciary Responsibility

     74   

SCHEDULES:

Schedule 2.01 – Commitments

Schedule 3.03 – Governmental Approvals

Schedule 3.06 – Disclosed Matters – Litigation and Environmental Matters

Schedule 3.07 – Disclosed Matters – Compliance with Laws and Agreements

Schedule 6.01 – Existing Non-Guarantor Subsidiary Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments, Loans and Advances

Schedule 6.08 – Existing Restrictions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Note

Exhibit C – Mandatory Cost Rate

 

iii



--------------------------------------------------------------------------------

Exhibit D – Form of Joinder Agreement

Exhibit E – Form of Closing Certificate

Exhibit F – Lender Addition and Acknowledgement Agreement

Exhibit G – Form of Solvency Certificate

 

iv



--------------------------------------------------------------------------------

This TERM LOAN CREDIT AGREEMENT (this “Agreement”), dated as of December 5,
2014, is among PERRIGO FINANCE PLC, a public limited company organized under the
laws of Ireland (the “Tranche 2 Borrower”), as Tranche 2 Borrower, PERRIGO
COMPANY PLC, a public limited company organized under the laws of Ireland (the
“Tranche 1 Borrower”), as Company and as Tranche 1 Borrower (the Tranche 2
Borrower and the Tranche 1 Borrower collectively, the “Term Facility
Borrowers”), the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, BARCLAYS BANK PLC, as Syndication Agent, and Bank of
America, N.A., HSBC Bank USA, N.A., Wells Fargo Bank, National Association,
Credit Suisse AG, Cayman Islands Branch and Citibank , N.A., as Documentation
Agents.

RECITALS

WHEREAS Perrigo Company PLC (the “Company”) intends to acquire (the
“Acquisition”) pursuant to the Agreement For the Sale and Purchase of
685,348,257 Shares of Omega Pharma Invest NV (“Omega”) among the Company, as
purchaser, and Alychlo NV, a limited liability company incorporated under the
laws of Belgium and Holdco I BE NV, a limited liability company incorporated
under the laws of Belgium, as sellers dated November 6, 2014 (including any
schedules, exhibits, annexes, appendices or other attachments thereto, the
“Acquisition Agreement”) (a) €1,845,983,131 (increased by interest from
September 30, 2014 until the completion date based on an amount of
€2,480,000,000 at a rate set forth in the Acquisition Agreement) of cash
consideration (the “Cash Consideration”) and 5,397,711 shares of the Company’s
equity securities; and

WHEREAS in connection with the Acquisition, the Company intends to finance a
portion of the payment of the Cash Consideration in respect of the Acquisition,
the repayment of certain existing indebtedness of the Company and Omega and the
payment of fees and expenses related to the Acquisition from the following
sources: (i) the proceeds of up to $1.615 billion in senior unsecured notes (the
“New Senior Notes”) or, to the extent that the New Senior Notes are not issued
at or prior to the time the Acquisition is consummated, the proceeds of
borrowings under a €1.75 billion senior unsecured bridge facility the (“Bridge
Facility”), (ii) the proceeds of the Loans hereunder, (iii) the proceeds of the
New Revolving Credit Facility, (iv) the proceeds of up to $1.1 billion in new
equity shares or equity-linked securities of the Company (the “New Equity”) or,
to the extent that the New Equity proceeds are not available at or prior to the
time of the Acquisition is consummated, the proceeds of borrowings under the
Bridge Facility and (v) up to $700 million in cash on hand at the Company and
its subsidiaries (the transactions set forth in this paragraph and the
immediately preceding paragraph, the “Transactions”).

IN CONSIDERATION THEREOF the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“1990 Act” means the Companies Act, 1990 of Ireland, as amended.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition Agreement” has the meaning set forth in the recitals hereto.



--------------------------------------------------------------------------------

“Acquisition Closing Date” means the date on or before the Long Stop Date on
which the conditions specified in Section 4.02 are satisfied (or waived in
accordance with Section 9.02) and the Acquisition is consummated.

“Acquisition” has the meaning set forth in the recitals hereto.

“Act” means the Companies Act 1963 of Ireland, as amended.

“Additional Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which the
Company or any of its Subsidiaries (i) acquires any going business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the Equity Interests of a Person.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate.

“Adjusted One Month LIBOR Rate” means, an interest rate per annum equal to the
sum of (i) 1.00% per annum plus (ii) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the Screen Rate at
approximately 11:00 a.m. London time on such day.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” shall have the meaning assigned to such term in 9.01(b)(iii).

“Agents” means the Administrative Agent, the Syndication Agent and the
Documentation Agents.

“Aggregate Commitments” means, at any time, the aggregate amount of the
Commitments of all Lenders at such time.

“Aggregate Loans” means, at any time, the sum of the Loans of all Lenders at
such time.

“Agreement” has the meaning set forth in the preamble hereto.

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.15(b).

 

2



--------------------------------------------------------------------------------

“Alternate Base Rate” or “ABR” means the highest of (i) the Prime Rate, (ii) the
Federal Funds Effective Rate plus 0.50% and (iii) the Adjusted One Month LIBOR
Rate. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted One Month LIBOR Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted One Month LIBOR Rate,
respectively.

“Anti-Corruption Laws” has the meaning set forth in Section 3.07.

“Applicable Creditor” shall have the meaning assigned to such term in
Section 9.15(b).

“Applicable Lending Installation” is defined in Section 2.02(e).

“Applicable Margin” means, for any day, with respect to any Eurocurrency Loan or
ABR Loan and with respect to Commitment Interest and Ticking Interest, the
applicable rate per annum (expressed in basis points) set forth below under the
caption “Applicable Margin” based upon the Debt Rating as of such date:

 

Status

   Debt Rating    Applicable
Margin –
Eurocurrency
Loans   Applicable
Margin – ABR
Loans   Applicable
Margin –
Commitment
Interest/Ticking
Interest

Level I

   BBB+ / Baa1 or
better    1.125%   0.125%   0.125%

Level II

   BBB/Baa2    1.25%   0.25%   0.15%

Level III

   BBB-/Baa3    1.50%   0.50%   0.20%

Level IV

   BB+/Ba1    1.75%   0.75%   0.25%

Level V

   Any ratings lower
than Level IV
Status    2.00%   1.00%   0.30%

As used herein “Debt Rating” means the rating by S&P and Moody’s for Index Debt
of the Company. Notwithstanding the above definitions, the parties agree that
for purposes of determining what Debt Rating applies, (i) if the rating by
Moody’s and the rating by S&P differ by one level, then the applicable rating
level shall be based upon the higher of such ratings, (ii) if said rating by
Moody’s and said rating by S&P differ by more than one level, then the
applicable rating level shall be one level lower than the rating level resulting
from the higher of such ratings, (iii) during any period during which there is
no such rating by either Moody’s or S&P, Level V shall apply and (iv) in the
event only Moody’s or S&P provides a Debt Rating, such rating shall apply.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitments or Aggregate Loans outstanding at such time represented by
such Lender’s Commitments or outstanding Loans; provided that when a Defaulting
Lender shall exist, then such percentage shall mean the percentage of Aggregate
Commitments (disregarding any Defaulting Lender’s Commitment) or Aggregate Loans
outstanding represented by such Lender’s Commitments and outstanding Loans.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, liquidator, examiner, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action to bring or
obtain or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means: (1) with respect to a corporation, the board of
directors of the corporation or such directors or committee serving a similar
function; (2) with respect to a limited liability company, the board of
directors, or where applicable, the board of managers of the company or such
managers or committee serving a similar function; (3) with respect to a
partnership, the Board of Directors of the general partner of the partnership;
and (4) with respect to any other Person, the managers, directors, trustees,
board or committee of such Person or its owners serving a similar function.

“Borrowing” means Loans or portions thereof from the same Commitment and of the
same Type made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.

“Borrowing Request” means a request by a Term Facility Borrower for a Borrowing
in accordance with Section 2.03.

“Bridge Facility” has the meaning set forth in the recitals hereto.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, the term “Business Day” shall also exclude
(a) when used in connection with a Eurocurrency Loan any day on which banks are
not open for dealings in deposits in the relevant currency in the London
interbank market and (b) when used in connection with a Loan denominated in
Euro, any day on which commercial banks in London are not open for general
business and any day on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer System (which utilizes a single shared platform and
which was launched on November 19, 2007 (TARGET2)) (or if such clearing system
ceases to be operative, such other clearing system (if any) determined by the
Administrative Agent to be a suitable replacement) is not open for settlement of
payment in Euro.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases
(and not operating leases) on a balance sheet of such Person under GAAP, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Cash Consideration” has the meaning set forth in the recitals hereto.

 

4



--------------------------------------------------------------------------------

“Change in Control” means (a) occupation of a majority of the seats (other than
vacant seats) on the Board of Directors of the Company by Persons who were
neither (i) nominated by the Board of Directors of the Company nor
(ii) appointed by directors so nominated, (b) any person or group or persons
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended), or persons acting in concert within the meaning of the Irish Takeover
Rules shall obtain ownership or control in one or more series of transactions of
more than 35% of the common Equity Interests or 35% of the voting power of the
Equity Interests of the Company entitled to vote on the election of members of
the Board of Directors of the Company or (c) the Company shall cease to own 100%
of the Equity Interests of the Tranche 2 Borrower (except to the extent
specified in clause (y) of the parenthetical set forth in the definition of
Wholly-Owned Subsidiary). For the avoidance of doubt, the consummation of the
Acquisition shall not constitute a Change in Control.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, or issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Class” when used in reference to any Loan or Borrowing (or respective
Commitment), refers to whether such Loan, or the Loans comprising such
Borrowing, are Tranche 1 Loans, Tranche 2 Delayed Draw Loans or Tranche 2
Initial Loans (or the applicable Commitment in respect thereof).

“Clean-up Period” means the period commencing on the Acquisition Closing Date
and ending on the date falling 90 days after the Acquisition Closing Date.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, the Tranche 1 Commitments and the Tranche 2 Commitments.

“Commitment Interest” means has the meaning set forth in Section 2.09(b).

“Communications” shall have the meaning assigned to such term in 9.01(b)(iii).

“Company” has the meaning set forth in the recitals hereto.

“Consolidated EBIT” means, with reference to any period, the net income (or
loss) of the Company and its Subsidiaries for such period, plus, to the extent
deducted from revenues in determining such net income, without duplication,
(i) Consolidated Interest Expense, (ii) expense for income taxes paid or
accrued, (iii) extraordinary non-cash losses incurred other than in the ordinary
course of business, (iv) losses incurred other than in the ordinary course of
business that are non-cash, non-operating and non-recurring, (v) cash
transaction costs and other costs and expenses arising from the Transactions and
recorded within 12 months of the Effective Date (and if the Acquisition is
consummated, 12 months of the Acquisition Closing Date), including any advisory
fees (including investment banking fees), legal

 

5



--------------------------------------------------------------------------------

accounting costs and expenses, consulting costs and debt breakage costs
(including any make whole or prepayment premiums, write offs or swap termination
costs), (vi) cash restructuring costs recorded within 18 months of the
Acquisition, provided such amount under this clause (vi) shall not exceed
$55,000,000 in the aggregate for such period and (vii) non-cash losses arising
from accounting relating to losses realized or adjustments to the value of
equity held in entities that are not Subsidiaries, minus, to the extent included
in such net income, (a) extraordinary non-cash gains realized other than in the
ordinary course of business, (b) gains realized other than in the ordinary
course of business that are non-cash, non-operating and non-recurring, and
(c) non-cash gains arising from accounting relating to income realized or
adjustments to the value of equity held in entities that are not Subsidiaries,
all as determined in accordance with GAAP and calculated for the Company and its
Subsidiaries on a consolidated basis.

“Consolidated EBITDA” means, with reference to any period, the Consolidated EBIT
for such period, plus, to the extent deducted from revenues in determining such
Consolidated EBIT, depreciation and amortization expense, all as determined in
accordance with GAAP and calculated for the Company and its Subsidiaries on a
consolidated basis.

“Consolidated Indebtedness” means at any time the Indebtedness of the Company
and its Subsidiaries calculated on a consolidated basis in accordance with GAAP,
excluding the New Senior Notes during the period that the proceeds thereof are
held in a segregated account of the Company or its applicable Subsidiary, remain
unused pending consummation of the Acquisition and are subject to a requirement
that such New Senior Notes are mandatorily redeemed in full (including payment
of any accrued interest and/or fees) to the extent the Acquisition is terminated
prior to the consummation thereof (such requirements, the “New Senior Notes
Exclusion Requirements”; for the avoidance of doubt, such exclusion shall in any
case terminate on the earlier to occur of (i) 5:00 p.m. (New York City time) on
the Long Stop Date and (ii) the termination of the Acquisition prior to the
consummation thereof).

“Consolidated Interest Expense” means, with reference to any period, the
Interest Expense of the Company and its Subsidiaries calculated on a
consolidated basis in accordance with GAAP for such period, including without
limitation all financing costs in connection with a Permitted Securitization
Transaction, but excluding Interest Expense in respect of the New Senior Notes
during the period that the proceeds of such New Senior Notes comply with the New
Senior Notes Exclusion Requirements.

“Consolidated Total Assets” means, as of any date, the total assets of the
Company and its consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Company as of such date.

“Consolidated Total Tangible Assets” means, as of any date, the Consolidated
Total Assets as of such date, less all goodwill and intangible assets determined
in accordance with GAAP included in such Consolidated Total Assets.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent and any Lender.

“Debt Rating” has the meaning set forth in the definition of “Applicable
Margin.”

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

6



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Term Facility Borrowers or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has, or has a direct or indirect parent company
that has, (i) become insolvent or the subject of a Bankruptcy Event, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely (x) by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority or (y) by virtue of an Undisclosed Administration, in
each case so long as such ownership interest or Undisclosed Administration does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 and Schedule 3.07.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part.

“Documentation Agents” means Bank of America, N.A., HSBC Bank USA, N.A., Wells
Fargo Bank, National Association, Credit Suisse AG, Cayman Islands Branch and
Citibank , N.A., in their capacity as documentation agents for the Lenders
hereunder.

“Dollars” or “$” refers to lawful money of the United States of America.

“Dollar Equivalent” means, on any date of determination (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
currency other than Dollars (a “Foreign Currency”), the equivalent in Dollars of
such amount, determined pursuant to Section 1.05 using the Exchange Rate with
respect to such Foreign Currency at the time in effect under the provisions of
such Section.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

7



--------------------------------------------------------------------------------

“Effective Date” means the date the conditions set forth in Section 4.01 are
satisfied (or waived in accordance with Section 9.02).

“Electronic System” shall have the meaning assigned to such term in
9.01(b)(iii).

“Embargoed Person” means any Person that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”),
(ii) is the target of a sanctions program or sanctions list (A) administered by
OFAC, the European Union or Her Majesty’s Treasury, or (B) under the Iran
Sanctions Act, as amended, section 1245 of the National Defense Authorization
Act for Fiscal Year 2012 or Executive Order 13590 “Authorizing the Imposition of
Certain Sanctions with respect to the Provision of Services, Technology or
Support for Iran’s Energy and Petro-chemical Sectors,” effective November 21,
2011 (collectively (ii)(A) and (ii)(B), “Sanctions”), or (iii) is otherwise the
target of any applicable economic sanctions laws, regulations, embargoes or
restrictive measures, to the extent that a U.S. Person is prohibited from
engaging in transactions with such Person.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests “ means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with the Company within the meaning of
Section 4001(a)(14) of ERISA or that, together with the Company, is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the “minimum funding standard” (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) a determination that any Plan is, or is expected to be,
in “at-risk” status (as defined in Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA); (e) the incurrence by the Company or any of its
ERISA Affiliates of any liability under Title

 

8



--------------------------------------------------------------------------------

IV of ERISA with respect to the termination of any Plan; (f) the receipt by the
Company or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (g) the incurrence by the Company or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (h) the receipt by the
Company or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, or is in endangered or critical status,
within the meaning of Sections 431 or 432 of the Code or Sections 304 or 305 of
ERISA.

“Euro” or “€” means the single currency of the Participating Member States.

“Euro Equivalent” means, on any date of determination (a) with respect to any
amount in Euro, such amount, and (b) with respect to any amount in any currency
other than Euro, the equivalent in Euro of such amount, determined pursuant to
Section 1.05 using the Exchange Rate with respect to such currency at the time
in effect under the provisions of such Section.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent or Euro Equivalent of any currency, the rate at which such currency
may be exchanged into Dollars or Euro, respectively, at approximately 11:00 am
London time on such day on the Reuters Currency pages, if available, for such
currency. In the event that such rate does not appear on any Reuters Currency
pages, the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Term Facility Borrowers, or, in the absence of such
an agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of Dollars or Euro, as applicable, for
delivery two Business Days later; provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:

(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, Irish
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to a request by the Term Facility
Borrowers under Section 2.16) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.14, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office and (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.14(f).

 

9



--------------------------------------------------------------------------------

“Existing Notes” means the Company’s 1.30% Senior Notes due 2016, 2.30% Senior
Notes due 2018, 4.00% Senior Notes due 2023 and 5.30% Senior Notes due 2043 in
an aggregate principal amount of $2,300,000,000 as issued under an Indenture,
dated as of November 8, 2013.

“Existing Revolving Credit Agreement” means the Revolving Credit Agreement dated
September 6, 2013 among the Company, Barclays Bank PLC, as administrative Agent,
and the financial institutions and lenders from time to time party thereto, as
amended, restated, supplemented or otherwise modified from time to time.

“Existing Term Loan Credit Agreement” means the Term Loan Credit Agreement dated
September 6, 2013 among the Company, Barclays Bank PLC, as administrative Agent,
and the financial institutions and lenders from time to time party thereto, as
amended, restated, supplemented or otherwise modified from time to time.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that if the Federal Funds Effective
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.

“Fee Letter” means the Fee Letter dated November 6, 2014 related to the Loans
and Commitments set forth herein, among the Company, J.P. Morgan Securities LLC,
Barclays Bank PLC and certain of their affiliates.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the applicable Term Facility Borrower or
other officer acceptable to the Administrative Agent.

“Fiscal Quarter” means (i) each period of 13 weeks during a Fiscal Year ending
on a Saturday (with the first such Fiscal Quarter to commence on the first day
of such Fiscal Year) and (ii) upon and after such time, if any, as the Company
adopts a Fiscal Year as set forth in clause (ii) of the defined term “Fiscal
Year”, any of the quarterly accounting periods of the Company, ending on such
dates of each year elected by the Term Facility Borrowers; provided that, such
dates are reasonably acceptable to the Administrative Agent and do not result in
the financial covenants in Section 6.10 or 6.11 not being tested for more than
three months.

“Fiscal Year” means (i) any 52-week or 53-week period beginning on the Sunday
nearest to June 30 or December 31 and ending on the Saturday nearest to the
following June 30 or December 31, as applicable. References to a Fiscal Year
with a number corresponding to any calendar year (e.g., “2014 Fiscal Year”)
refer to the Fiscal Year ending on the Saturday nearest to the June 30 or
December 31, as applicable, of such calendar year and (ii) upon the election of
the Term Facility Borrowers, any of the annual accounting periods of the Company
ending on any other date of each year elected by the Term Facility Borrowers,
provided that such date is reasonably acceptable to the Administrative Agent and
does not result in the financial covenants in Section 6.10 or 6.11 not being
tested for more than three months.

 

10



--------------------------------------------------------------------------------

“Foreign Currency” has the meaning set forth in the definition of “Dollar
Equivalent.”

“Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA and any other material benefit arrangement mandated by
non-U.S. law, whether or not subject to ERISA) that is not subject to U.S. law
and is maintained or contributed to by the Company, any Subsidiary, or ERISA
Affiliate or any other entity related to the Company or a Subsidiary on a
controlled group basis.

“Foreign Plan Event” means with respect to any Foreign Plan, (a) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any employer or employee contributions required by applicable law or by the
terms of such Foreign Plan; (b) the failure to register or loss of good standing
with applicable regulatory authorities of any such Foreign Plan required to be
registered; or (c) the failure of any Foreign Plan to comply with any material
provisions of applicable law and regulations or with the material terms of such
Foreign Plan.

“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America (except with respect to businesses outside the United States acquired in
Additional Acquisitions for periods prior to the date of the Additional
Acquisition).

“Governmental Authority” means the government of the United States of America,
the Republic of Ireland, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Group” means the Company and its Subsidiaries together with the Omega Group.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantor” means each Person that executes a Guaranty, including pursuant to
Section 5.10.

 

11



--------------------------------------------------------------------------------

“Guaranty” means each guaranty or similar agreement executed by any of the
Guarantors and Guaranteeing the Obligations, as amended, supplemented or
otherwise modified from time to time, and in form and substance satisfactory to
the Administrative Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Immaterial Subsidiary” means each Subsidiary (i) which, as of the most recent
Fiscal Quarter of the Company, for the period of four consecutive Fiscal
Quarters then ended, for which financial statements have been delivered (or were
required to be delivered) pursuant to Section 5.01, contributed less than 5.0%
of third party revenues for such period of four consecutive Fiscal Quarters or
(ii) which had tangible assets with a net book value of less than 5.0% of the
Consolidated Total Tangible Assets as of such date.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or similar obligations, (b) all obligations of
such Person evidenced by bonds, debentures, acceptances, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) all obligations (based on the net
mark-to-market amount) under Swap Agreements of such Person that relate to
interest rates, (l) all Off-Balance Sheet Liabilities of such Person, and
(m) all obligations under any Disqualified Stock of such Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Indebtedness shall not include any New Senior Notes to the extent the proceeds
thereof comply with the New Senior Notes Exclusion Requirements.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).

“Interest Coverage Ratio” means, as of the end of any Fiscal Quarter of the
Company, the ratio of Consolidated EBITDA to Consolidated Interest Expense
(excluding non-cash interest), as calculated for the four consecutive Fiscal
Quarters of the Company then ending.

 

12



--------------------------------------------------------------------------------

“Interest Election Request” means a request by a Term Facility Borrower to
convert or continue a Borrowing in accordance with Section 2.05.

“Interest Expense” means, with respect to any person for any period, the gross
interest expense of such person for such period on a consolidated basis,
including without limitation (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements (other
than as set forth below)) payable in connection with the incurrence of
Indebtedness to the extent included in interest expense, (iii) the portion of
any payments or accruals with respect to Capital Lease Obligations allocable to
interest expense and (iv) commissions, discounts, yield and other fees and
charges incurred in connection with the asset securitization or similar
transaction which are payable to any person other than the Company or a
Wholly-Owned Subsidiary; provided that in any event “Interest Expense” will
exclude any make whole or prepayment premiums, write offs or Swap Agreement
termination costs and similar premiums and costs related to the Transactions.
For purposes of the foregoing, gross interest expense shall be determined after
giving effect to any net payments made or received by the Company and the
Subsidiaries with respect to Swap Agreements.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and the Maturity Date
and (b) with respect to any Eurocurrency Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and the Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or as otherwise described herein or, with the consent of each Lender, such
other period requested by a Term Facility Borrower) thereafter, as a Term
Facility Borrower may elect; provided, that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” has the meaning set forth in the definition of “LIBO Rate.”

“Irish Certificate Provider” has the meaning assigned to it in Section 4.01(c).

“Irish Takeover Rules” means the Irish Takeover Panel Act 1997, Takeover Rules
2007 (as amended).

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D.

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.15(b).

“Lead Arrangers” shall mean J.P. Morgan Securities LLC and Barclays Bank PLC.

 

13



--------------------------------------------------------------------------------

“Lender Addition and Acknowledgement Agreement” means an agreement in
substantially the form of Exhibit F hereto, with such changes thereto as
approved by the Administrative Agent.

“Lenders” means the Persons (including their Applicable Lending Installations)
listed on Schedule 2.01 and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” as used herein and in any other
Loan Documents, includes without limitation reference to any Lender and its
Applicable Lending Installations.

“Leverage Ratio” means, as of the end of any Fiscal Quarter of the Company, the
ratio of (a) Consolidated Indebtedness at such time to (b) Consolidated EBITDA,
as calculated for the four consecutive Fiscal Quarters of the Company then
ending.

“LIBO Rate” means with respect to any Eurocurrency Borrowing for any Interest
Period, (i) to the extent denominated in Dollars, the London interbank offered
rate as administered by the ICE Benchmark Administration Limited (or any other
Person that takes over the administration of such rate) for Dollars for a period
equal in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02
of the Reuters screen and (ii) to the extent denominated in Euro, the euro
interbank offered rate administered by the Banking Federation of the European
Union (or any other person which takes over the administration of that rate) for
the relevant period displayed on page EURIBOR01 of the Reuters screen (or, in
each case, in the event such rate does not appear on a Reuters page or screen,
on any successor or substitute page on such screen that displays such rate, or
on the appropriate page of such other information service that publishes such
rate from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 A.M., London
time, two Business Days prior to the commencement of such Interest Period;
provided that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement; provided, further, that,
if the Screen Rate shall not be available at such time for such Interest Period
(an “Impacted Interest Period”) with respect to the applicable currency, then
the LIBO Rate shall be the Interpolated Rate at such time; provided, further,
that if the Interpolated Rate shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement; provided, further, that if the
Interpolated Rate shall not be available at such time for such Interest Period
with respect to the applicable currency, then the LIBO Rate shall be the
Reference Bank Rate; provided, further, that if the Reference Bank Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. “Interpolated Rate” means, at any time, the rate per annum determined
by the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the Screen Rate for the longest period (for which
that Screen Rate is available in the applicable currency) that is shorter than
the Impacted Interest Period and (b) the Screen Rate for the shortest period
(for which that Screen Rate is available for the applicable currency) that
exceeds the Impacted Interest Period, in each case, at such time. “Reference
Bank Rate” means, at any time, the rate per annum equal to the arithmetic mean
of the offered rates per annum in the applicable currency for a period equal in
length to such Interest Period quoted by at least two reference banks that are
appointed by the Administrative Agent, and accept such appointment, in
consultation with the Term Facility Borrowers at approximately 11:00 A.M.,
London time, two Business Days prior to the commencement of such Interest Period
(it being understood there will be no disclosure of any individual reference
bank’s rate).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any

 

14



--------------------------------------------------------------------------------

financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities; provided that the filing of financing statements solely with respect
to, or other lien or claim solely on, any interest in accounts or notes
receivable which are sold or otherwise transferred in a Permitted Securitization
Transaction shall not be considered a Lien and any purchase option, call or
similar right of a third party with respect to any Equity Interests of the
Company are not controlled by this Agreement.

“Loan Documents” means this Agreement, each Guaranty, any Joinder Agreement, the
Fee Letter and all other instruments, agreements or documents executed in
connection herewith at any time.

“Loan Party” means the Term Facility Borrowers and any Guarantor.

“Loans” means the Tranche 1 Loans and the Tranche 2 Loans.

“Local Time” means (i) New York City time in the case of a Loan or Borrowing
disbursement in Dollars and (ii) London time in the case of a Loan or Borrowing
denominated in Euro.

“Long Stop Date” means August 6, 2015 (which date may be extended to a date no
later than September 7, 2015 upon written notice prior to August 6, 2015 from
the Company to the Administrative Agent).

“Margin Stock” means “margin stock” as defined in Regulations U and X of the
Board as from time to time in effect.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Company and its Subsidiaries taken as a whole, (b) the ability of a Loan Party
to perform any of its obligations under any Loan Document or (c) the rights of
or benefits available to the Lenders under any Loan Document.

“Material Indebtedness” means Indebtedness (other than (i) the Loans and
(ii) Indebtedness of any Subsidiary owing to the Company or any other
Subsidiary, provided that, (x) in order to be excluded from Material
Indebtedness, any such Indebtedness owing by a Subsidiary to a Subsidiary that
is not a Loan Party shall be subordinated to the Obligations on terms reasonably
acceptable to the Administrative Agent and (y) the Loan Parties may effectuate
such subordination at any time during the term of such Indebtedness), and/or
Swap Agreement Obligations (based on the net mark-to-market amount) of any one
or more of the Company and its Subsidiaries (other than a Non-Loan Party
Immaterial Subsidiary) in an aggregate principal amount exceeding the Dollar
Equivalent of the lesser of $125,000,000 or 2% of Consolidated Total Assets (for
the avoidance of doubt, it is acknowledged and agreed that separate items of
Indebtedness and/or Swap Agreement Obligations of the type described above
individually less than the lesser of $125,000,000 or 2% of Consolidated Total
Assets which if added together would aggregate more the lesser of $125,000,000
or 2% of Consolidated Total Assets will constitute Material Indebtedness under
this Agreement).

“Maturity Date” means (a) in relation to Tranche 1 Loans, December 18, 2015, and
(b) in relation to the Tranche 2 Loans, the date which is the fifth anniversary
of the Effective Date.

“Moody’s” means Moody’s Investors Service, Inc.

 

15



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Equity” has the meaning set forth in the recitals hereto.

“New Revolving Credit Facility” means revolving credit facilities of up to
$1,000,000,000 arranged by Lead Arrangers entered into to replace the revolving
credit facilities under the Existing Revolving Credit Agreement.

“New Senior Notes” has the meaning set forth in the recitals hereto.

“New Senior Notes Exclusion Requirements” has the meaning set forth in the
definition of “Consolidated Indebtedness”.

“New Term Loans” has the meaning set forth in Section 2.06(d).

“Non-Guarantor Subsidiaries” means all Subsidiaries, other than the Tranche 2
Borrower and any Subsidiaries that are Guarantors.

“Non-Loan Party Immaterial Subsidiaries” means all of the Subsidiaries that are
or have been subject to any event described in clauses (h), (i) and (j) of
Article VII of this Agreement (each event an “Insolvency Event”), provided that
each such Subsidiary satisfies each of the following conditions:

(a) such Subsidiary is not a Loan Party;

(b) for each Subsidiary that becomes subject to an Insolvency Event:

(i) the total assets of such Subsidiary (as measured by GAAP at the time it
becomes subject to an Insolvency Event) are less than 2.5% of the Consolidated
Total Assets as set forth on the most recent financial statements delivered
pursuant to Section 5.01(a) or 5.01(b) prior to the time such Subsidiary became
subject to an Insolvency Event, and

(ii) the total revenues of such Subsidiary, as measured for such Subsidiary for
the four most recently ended Fiscal Quarters ended prior to the time such
Subsidiary became subject to an Insolvency Event, are less than 2.5% of the
consolidated total revenues of the Company and its Subsidiaries as set forth on
the most recent financial statements delivered pursuant to Section 5.01(a) or
5.01(b) prior to the time such Subsidiary became subject to an Insolvency Event;
and

(c) for all Subsidiaries that become subject to an Insolvency Event:

(i) the total assets of all such Subsidiaries in the aggregate (as measured for
each such Subsidiary by GAAP at the applicable time each such Subsidiary became
subject to an Insolvency Event) are less than 4.0% of the Consolidated Total
Assets as set forth on the most recent financial statements delivered pursuant
to Section 5.01(a) or 5.01(b) prior to the most recent time a Subsidiary became
subject to an Insolvency Event, and

(ii) total revenues of all such Subsidiaries, as measured for each such
Subsidiary for the four most recently ended Fiscal Quarters ended prior to the
time such Subsidiary became subject to an Insolvency Event, are less than 4.0%
of the consolidated total revenues of the Company and its Subsidiaries as set
forth on the most recent financial statements delivered pursuant to
Section 5.01(a) or 5.01(b) prior to the most recent time a Subsidiary became
subject to an Insolvency Event.

 

16



--------------------------------------------------------------------------------

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” means all unpaid principal of, accrued and unpaid interest and
fees and reimbursement obligations on the Loans, all accrued and unpaid fees and
all expenses, reimbursements, indemnities and other obligations of the Term
Facility Borrowers to the Lenders, the Agents, any indemnified party or any of
them arising under the Loan Documents, in all cases whether now existing or
hereafter arising.

“OFAC” has the meaning set forth in the definition of “Embargoed Person.”

“Off-Balance Sheet Liability” of a Person means (i) any obligation under a sale
and leaseback transaction which is not a Capital Lease Obligation, (ii) any
so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, (iii) the amount of obligations outstanding under
the legal documents entered into as part of any asset securitization or similar
transaction on any date of determination that would be characterized as
principal if such asset securitization or similar transaction (including without
limitation any Permitted Securitization Transaction) were structured as a
secured lending transaction rather than as a purchase or (iv) any other
transaction (excluding operating leases for purposes of this clause (iv)) which
is the functional equivalent of or takes the place of borrowing but which does
not constitute a liability on the balance sheet of such Person; in all of the
foregoing cases, notwithstanding anything herein to the contrary, the
outstanding amount of any Off-Balance Sheet Liability shall be calculated based
on the aggregate outstanding amount of obligations outstanding under the legal
documents entered into as part of any such transaction on any date of
determination that would be characterized as principal if such transaction were
structured as a secured lending transaction, whether or not shown as a liability
on a consolidated balance sheet of such Person, in a manner reasonably
satisfactory to the Administrative Agent.

“Omega” has the meaning set forth in the recitals hereto.

“Omega Group” means Omega and each of its Subsidiaries.

“Omega Material Adverse Effect” means any change, effect, event, occurrence,
state of facts or developments that, individually or in the aggregate has, or
would reasonably be expected to have, a material adverse effect, on the
business, assets, liabilities, results of operations or financial conditions of
the Group Companies (as defined in the Acquisition Agreement), taken as whole,
but will exclude any effect resulting from (i) the announcement or performance
of the Acquisition Agreement, including any effect on customer, supplier,
distributor, licensor, licensee, employee or similar relationships resulting
therefrom; (ii) any change in conditions in any local or global economy or
capital or financial markets, including any change in interest or exchange
rates; (iii) any regulatory, political or economic condition generally affecting
the industries in which the Group Companies (as defined in the Acquisition
Agreement) operate; (iv) changes in IFRS or GAAP or the interpretation or
enforcement thereof by any governmental authority, (v) any natural disaster,
hostilities, act of terrorism or war (whether declared, pending or threatened)
or the material escalation or material worsening of any such natural disaster,
hostilities, acts of terrorism or war; (vi) the adoption, implementation,
promulgation, repeal, modification or reinterpretation by any governmental
authority, government program, industry standard or applicable Law (as defined
in the Acquisition Agreement); or (vii) any failure, in and on itself, to meet
internal projections, forecasts or revenue or earning predictions for any period
(except that any change, effect or event that may be the cause of such failure
(to the extent not otherwise covered by another exception to this definition)
may be taken into account; (viii) the identity of the Purchaser (as defined in
the

 

17



--------------------------------------------------------------------------------

Acquisition Agreement); or (ix) any Company shareholder litigation relating to
the Acquisition Agreement or the transactions contemplated hereby; except in the
case of each of (ii), (iii), (iv), (v) and (vi), for any such change, effect,
event, occurrence, state of facts or developments that has a disproportionate
effect on the Group Companies (as defined in the Acquisition Agreement), taken
as a whole, compared to other participants in the business and industries in
which the Group Companies (as defined in the Acquisition Agreement) operate.

“Omega Surviving Debt” means (i) Omega Pharma Invest NV’s 5.125% retail bonds
due December 12, 2017 in the amount of €300,000,000, (ii) Omega Pharma NV’s
4.500% retail bonds due May 23, 2017 in the amount of €180,000,000, (iii) Omega
Pharma NV’s 5.000% retail bonds due May 23, 2019 in the amount of €120,000,000,
(iv) Omega Pharma NV’s 6.190% Series D Guaranteed Senior Notes July 18, 2016 in
the amount, after taking into account hedging arrangements, of €16,247,000
(unhedged original issuance of $20,000,000), (v) Omega Pharma NV’s 5.1045%
Guaranteed Senior Notes due July 28, 2023 in the amount of €135,043,889 and
(vi) amounts borrowed under that certain €525,000,000 revolving facility
agreement, dated July 14, 2011, between Omega Pharma NV, Omega Pharma NV and
Omega Pharma Capital NV as original borrowers, and ING Bank NV as agent. Upon
the refinancing of any Omega Surviving Debt permitted under this Agreement, such
new refinancing Indebtedness shall not constitute Omega Surviving Debt.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, or from
the registration, receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment under Section 2.16).

“Participant” has the meaning set forth in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Patriot Act” has the meaning assigned to such term in Section 9.14.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
Section 4002 of ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, fees, assessments or other governmental
charges that are not delinquent or are being contested in compliance with
Section 5.04;

 

18



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary; and

(g) statutory and contractual Liens in favor of a landlord on real property
leased by the Company or any Subsidiary; provided that, the Company or such
Subsidiary is current with respect to payment of all rent and other amounts due
to such landlord under any lease of such real property, except where the failure
to be current in payment would not, individually or in the aggregate, be
reasonably likely to result in a Material Adverse Effect.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness or any obligation imposed pursuant to Section 430(k) of
the Code or Sections 303(k) or 4068 of ERISA.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within two years from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest or
second highest credit rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Agent or Affiliate thereof or any other
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000;

(d) fully collateralized repurchase agreements and reverse repurchase agreements
with a term of not more than one year for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (c) above;

 

19



--------------------------------------------------------------------------------

(e) in the case of the Company or any Foreign Subsidiary, (i) marketable direct
obligations issued by, or unconditionally guaranteed by, the sovereign nation in
which the Company or such Foreign Subsidiary is organized and is conducting
business or issued by any agency of such sovereign nation and backed by the full
faith and credit of such sovereign nation, in each case maturing within one year
from the date of acquisition, so long as such sovereign nation is a member of
the Organisation for Economic Co-operation and Development (the “OECD”), the
indebtedness of such sovereign nation is rated at least A by S&P or A2 by
Moody’s or carries an equivalent rating from a comparable foreign rating agency
or such sovereign nation is approved by the Administrative Agent for purposes of
this clause (e), or (ii) investments of the type and maturity described in
clauses (b) through (d) above of foreign obligors, which investments or obligors
in the case of clause (b) above have ratings described in such clause or
equivalent ratings from comparable foreign rating agencies, and which
investments in the case of clauses (c) and (d) are with any office of any
commercial bank that is (A) any Agent or Affiliate thereof, (B) organized under
the laws of a member of the OECD or a state, province or territory thereof which
has a combined capital and surplus and undivided profits of not less than
$500,000,000, or (iii) approved by the Administrative Agent.

(f) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P or Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(g) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s;

(h) repurchase obligations with a term of not more than 30 days underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (c) above;

(i) “money market” preferred stock maturing within six months after issuance
thereof or municipal bonds in each case issued by a corporation organized under
the laws of any state of the United States, which has a rating of “A” or better
by S&P or Moody’s or the equivalent rating by any other nationally recognized
rating agency;

(j) tax exempt floating rate option tender bonds backed by letters of credit
issued by a national or state bank whose long-term unsecured debt has a rating
of AA or better by S&P, Aa2 or better by Moody’s or the equivalent rating by any
other nationally recognized rating agency;

(k) shares of any money market mutual fund rated as least AAA or the equivalent
thereof by S&P, at least Aaa or the equivalent thereof by Moody’s or any other
mutual fund at least 95% of whose assets consist of the type specified in
clauses (a) through (g) above; and

(l) other investments that qualify as “cash equivalents” as defined in GAAP.

“Permitted Securitization Transaction” means any asset securitization
transaction (i) by a Securitization Entity, (ii) which is a sale or other
transfer of an interest in accounts or notes receivable, and (iii) which is
otherwise permitted by the terms of this Agreement and any other agreement
binding on the Company or any of its Subsidiaries.

 

20



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA or to which the
Company or an ERISA Affiliate has any actual or contingent liability.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

“Public-Sider” means a Lender or any representative of such Lender that does not
want to receive material non-public information within the meaning of the
federal and state securities laws.

“Qualified Acquisition” means any Additional Acquisition, or the last to occur
of a series of Additional Acquisitions consummated within a period of six
consecutive months, if the aggregate amount of Indebtedness incurred by one or
more of the Company and its Subsidiaries to finance the purchase price of, or
other consideration for, or assumed by one or more of them in connection with,
such Additional Acquisition is at least $250,000,000.

“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender.

“Reference Bank Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Commitments and Loans
representing more than 50% of the sum of the Aggregate Commitments and Aggregate
Loans outstanding at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.

“S&P” means Standard & Poor’s Financial Services LLC.

“Sanctions” has the meaning set forth in the definition of “Embargoed Person.”

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any or all of the functions of the Securities and Exchange
Commission.

 

21



--------------------------------------------------------------------------------

“SEC Documents” means any of the most recent 10-K or 10-Q filed with the SEC by
the Company since January 1, 2014 and prior to the date of this Agreement and
any 8-K filed since the most recent 10-K or 10-Q above and prior to the date of
this Agreement. For the avoidance of doubt, the disclosure in the SEC Documents
shall not be deemed to include any risk factor disclosures contained under the
heading “Risk Factors,” any disclosure of risks included in any “forward-looking
statements” disclaimer or any other statements that are similarly predictive or
forward-looking in nature.

“Securitization Entity” means a Wholly-Owned Subsidiary of the Company that
engages in no activities other than Permitted Securitization Transactions and
any necessary related activities and owns no assets other than as required for
Permitted Securitization Transactions and no portion of the Indebtedness
(contingent or otherwise) of which is guaranteed by the Company or any
Subsidiary of the Company or is recourse to or obligates the Company or any
Subsidiary of the Company in any way, other than pursuant to customary
representations, warranties, covenants, indemnities, performance guaranties and
other obligations entered into in connection with a Permitted Securitization
Transaction.

“Specified Acquisition Agreement Representations” means such of the
representations made by the owners of Omega (or their applicable affiliate) in
the Acquisition Agreement as are material to the interests of the Lenders, but
only to the extent that the accuracy of any such representation is a condition
to the Company’s (or the Company’s applicable affiliates’) obligations to close
under the Acquisition Agreement or the Company has (or the Company’s applicable
affiliate has) the right to terminate the Company’s or its obligations under the
Acquisition Agreement as a result of a breach of such representations in the
Acquisition Agreement.

“Specified Representations” means the representations and warranties in Sections
3.01 (as it relates to organization, existence, good standing and power and
authority); 3.02; 3.03(a), (b) and (c) (with regard to no conflicts with
applicable law, insofar as it relates to the execution, delivery and performance
of the Loan Documents and with regard to no conflicts with agreements, to the
extent such conflict or Lien could reasonably be expected to result in a
Material Adverse Effect, or the creation or imposition of Liens on assets of the
Company and its Subsidiaries); 3.07 (as it relates to the use of proceeds not
violating anti-terrorism, Sanctions and Anti-Corruption Laws and USA Patriot
Act); 3.08; 3.12; and 3.13.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of

 

22



--------------------------------------------------------------------------------

such date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
“Subsidiary” shall mean a Subsidiary of the Company.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Swap Agreement Obligations” means any and all obligations of the Company or any
of its Subsidiaries, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) owing to any Lender or any of
its Affiliates under any and all Swap Agreements.

“Syndication Agent” means Barclays Bank PLC.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Facility Borrowers” has the meaning set forth in the recitals hereto.

“Tranche 1 Borrower” has the meaning set forth in the recitals hereto.

“Tranche 2 Borrower” has the meaning set forth in the recitals hereto.

“Tranche 1 Commitments” means with respect to each Lender, the commitment of
such Lender to make a Loan pursuant to Section 2.01(a), as such commitment may
be reduced from time to time pursuant to the terms hereof. The initial amount of
each Lender’s Tranche 1 Commitment as of the Effective Date is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Tranche 1 Commitment, as applicable. The initial
aggregate amount of the Lenders’ Tranche 1 Commitments as of the Effective Date
is $300,000,000.

“Tranche 2 Commitments” means the Tranche 2 Initial Commitments and the Tranche
2 Delayed Draw Commitments.

“Tranche 2 Delayed Draw Commitments” means with respect to each Lender, the
commitment of such Lender to make a Loan pursuant to Section 2.01(c), as such
commitment may be reduced from time to time pursuant to the terms hereof. The
initial amount of each Lender’s Tranche 2 Delayed Draw Commitment as of the
Effective Date is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Tranche 2
Delayed Draw Commitment, as applicable. The initial aggregate amount of the
Lenders’ Tranche 2 Delayed Draw Commitments as of the Effective Date is
€300,000,000.

“Tranche 2 Initial Commitments” means with respect to each Lender, the
commitment of such Lender to make a Loan pursuant to Section 2.01(b), as such
commitment may be reduced from time to time pursuant to the terms hereof. The
initial amount of each Lender’s Tranche 2 Initial Commitment as of the Effective
Date is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Tranche 2 Initial Commitment, as
applicable. The initial aggregate amount of the Lenders’ Tranche 2 Initial
Commitments as of the Effective Date is €500,000,000.

 

23



--------------------------------------------------------------------------------

“Tranche 1 Loans” has the meaning set forth in Section 2.01(a).

“Tranche 2 Delayed Draw Loans” has the meaning set forth in Section 2.01(c).

“Tranche 2 Initial Loans” has the meaning set forth in Section 2.01(b).

“Tranche 2 Loans” means the “Tranche 2 Initial Loans” and the “Tranche 2 Delayed
Draw Loans”.

“Transactions” has the meaning set forth in the recitals hereto.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“Undisclosed Administration” shall mean the appointment of an administrator,
provisional liquidator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or pursuant to the law in the
country where such Lender is subject to home jurisdictions suspension, if
applicable law requires that such appointment is not publicly disclosed and such
appointment does not impact such Lender’s ability to fulfill its obligations
under this Agreement.

“Wholly-Owned Subsidiary” means, as to any Person, a subsidiary all of the
Equity Interests of which (except (x) directors’ qualifying Equity Interests and
(y) nominees’ Equity Interests to the extent required by Section 36 of the Act
and to the extent such Equity Interests are held in trust by, subject to voting
proxies in favor of and all economic rights thereunder are granted to, such
Person) are at the time directly or indirectly owned by such Person and/or
another Wholly-Owned Subsidiary of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Tranche 1
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Tranche 1 Eurocurrency Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Tranche 1 Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Tranche 1 Eurocurrency Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word

 

24



--------------------------------------------------------------------------------

“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Treatment. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time (it being
agreed that all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof); provided that, if
the Term Facility Borrowers notify the Administrative Agent that the Term
Facility Borrowers request an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Term Facility Borrowers that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. For purposes of calculating the Leverage Ratio (and any
component definitions thereof), the Interest Coverage Ratio (and any component
definitions thereof), Consolidated Total Assets, Consolidated Total Tangible
Assets and revenues, any Additional Acquisition (including for the avoidance of
doubt, the Acquisition) or any sale or other disposition outside the ordinary
course of business by the Company or any of the Subsidiaries of any asset or
group of related assets in one or a series of related transactions, the net
proceeds from which exceed $10,000,000, including the incurrence of any
Indebtedness and any related financing or other transactions in connection with
any of the foregoing, occurring during the period for which such ratios are
calculated shall be deemed to have occurred on the first day of the relevant
period for which such ratios were calculated on a pro forma basis acceptable to
the Administrative Agent.

SECTION 1.05. Foreign Currency Calculations. (a) For purposes of any
determination under Section 6.01, 6.02, 6.04 or 6.09 or under Article VII, all
amounts incurred, outstanding or proposed to be incurred or outstanding in a
Foreign Currency shall be translated into Dollars at the currency exchange rates
in effect on the date of such determination; provided that no Default shall
arise as a result of any limitation set forth in Dollars in Section 6.01 or 6.02
being exceeded solely as a result of changes in currency exchange rates from
those rates applicable at the time or times Indebtedness or Liens were initially
consummated in reliance on the exceptions under such Sections. For

 

25



--------------------------------------------------------------------------------

purposes of any determination under Section 6.04 or 6.09, the amount of each
investment, asset disposition or other applicable transaction denominated in a
Foreign Currency shall be translated into Dollars at the currency exchange rate
in effect on the date such investment, disposition or other transaction is
consummated. Such currency exchange rates shall be determined in good faith by
the Term Facility Borrowers.

(b) The Administrative Agent shall determine the Dollar Equivalent or Euro
Equivalent of each Loan denominated in Euro or Dollars, respectively, as of the
date of the making of any Loan using the Exchange Rate for such currency in
effect on the date that is three Business Days prior to such calculation date
and such amount shall be used in calculating any applicable fees payable
hereunder, the amount the applicable Commitments are reduced upon the making of
such Loan and other amounts to related to such Loans to which the Dollar
Equivalent or Euro Equivalent applies pursuant to the terms hereof.

SECTION 1.06. Schedules. Notwithstanding anything herein to the contrary, after
the Effective Date and on or prior to the date that is 20 Business Days prior to
the Acquisition Closing Date the Term Facility Borrowers may provide updates to
Schedules 3.06, 3.07, 6.01 (it being understood the Omega Surviving Debt shall
not be listed on such schedule), 6.02, 6.04 and 6.08 hereto to the extent such
updates are reasonably acceptable to the Administrative Agent and the Lenders
are notified of any such updates and the Required Lenders do not object to such
updates within 5 Business Days of such notification (to the extent that such
updates are so approved and not objected to, such updated schedules shall
replace the existing corresponding Schedules as of the end of such 5 Business
Day period).

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(a) each Lender severally agrees to make loans (the “Tranche 1 Loans”)
denominated in Dollars to the Tranche 1 Borrower in a single drawing on the
Effective Date in an aggregate principal amount not to exceed such Lender’s
Tranche 1 Commitment as of the Effective Date, (b) each Lender severally agrees
to make loans (the “Tranche 2 Initial Loans”) denominated in Dollars and/or Euro
to the Tranche 2 Borrower in a single drawing on the Effective Date in an
aggregate principal amount not to exceed such Lender’s Tranche 2 Initial
Commitment as of the Effective Date and (c) each Lender severally agrees to make
loans (the “Tranche 2 Delayed Draw Loans”) denominated in Dollars and/or Euro to
the Tranche 2 Borrower in up to two drawings on and after the Acquisition
Closing Date and on or prior to the date that is six months after the
Acquisition Closing Date in an aggregate principal amount not to exceed such
Lender’s remaining Tranche 2 Delayed Draw Commitment as of date of such
Borrowing. For the avoidance of doubt, the obligations of each Term Facility
Borrower in its role as a borrower hereunder shall be several and not joint with
regard to its Borrowings (it being understood that the Tranche 1 Borrower
provides a Guarantee of the Obligations but the Tranche 2 Borrower shall not be
required to Guarantee the Borrowings of the Tranche 1 Borrower).

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders, ratably in
accordance with their respective Commitments on the date such Loans are made
hereunder. The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

 

26



--------------------------------------------------------------------------------

(b) Subject to Section 2.11, each Loan shall be comprised entirely of ABR Loans
or Eurocurrency Loans as the Term Facility Borrowers may request in accordance
herewith; provided that Loans denominated in a Foreign Currency may only be
maintained by the Term Facility Borrowers as Eurocurrency Loans.

(c) Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten
Eurocurrency Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Term Facility
Borrowers shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

(e) Notwithstanding any other provision of this Agreement, each Lender at its
option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign office, branch or Affiliate of such Lender (an “Applicable Lending
Installation”) to make such Loan that has been designated by such Lender to the
Administrative Agent. All terms of this Agreement shall apply to any such
Applicable Lending Installation of such Lender and the Loans and any Notes
issued hereunder shall be deemed held by each Lender for the benefit of any such
Applicable Lending Installation. Each Lender may, by written notice to the
Administrative Agent and the Term Facility Borrowers, designate replacement or
additional Applicable Lending Installations through which Loans will be made by
it and for whose account Loan payments are to be made. Each Lender will promptly
notify the Term Facility Borrowers and the Administrative Agent of any event of
which it has actual knowledge occurring after the date hereof which will entitle
such Lender to compensation pursuant to Section 2.12 and will designate a
different Applicable Lending Installation if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender or contrary
to its policies.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Term Facility
Borrowers shall notify the Administrative Agent of such request (which request
shall be in writing unless otherwise agreed to by the Administrative Agent)
(a) in the case of a Eurocurrency Borrowing, not later than 11:00 a.m., Local
Time, three Business Days before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, not later than 10:30 a.m., New York City time, on
the date of the proposed Borrowing. Each such Borrowing Request shall be
irrevocable and by means of a written Borrowing Request delivered to the
Administrative Agent in a form approved by the Administrative Agent and signed
by the Term Facility Borrowers. Each such Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) the currency and aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) if the Borrowing is denominated in Dollars, whether such Borrowing is to
be an ABR Borrowing or a Eurocurrency Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by clause (a) of the
definition of the term “Interest Period”;

(v) the location and number of the Term Facility Borrower’s account to which
funds are to be disbursed; and

 

27



--------------------------------------------------------------------------------

(vi) the intended use of proceeds of the Loans.

If no election as to the Type of a Borrowing in Dollars is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the Term
Facility Borrowers shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
applicable Term Facility Borrower by promptly crediting the amounts so received,
in like funds, to an account of the applicable Term Facility Borrower maintained
with the Administrative Agent in such location determined by the Administrative
Agent.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Term Facility
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the applicable Term Facility Borrower severally
agree to pay to the Administrative Agent forthwith on demand (without
duplication) such corresponding amount with interest thereon, for each day from
and including the date such amount is made available to the applicable Term
Facility Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation, or (ii) in the case of
the Term Facility Borrowers, the interest rate applicable to ABR Loans, or in
the case of each of clauses (i) and (ii) with respect to Borrowings denominated
in a Foreign Currency, a rate determined in a customary manner in good faith by
the Administrative Agent representing the cost to the Administrative Agent of
funding such Borrowing. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.05. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request (it being understood all
Borrowings in a Foreign Currency shall be Eurocurrency Borrowings) and, in the
case of a Eurocurrency Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Term Facility Borrowers may
elect to convert such Borrowing to a different Type (in the case of Borrowings
denominated in Dollars), or to continue such Borrowing and, in the case of a
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Term Facility Borrowers may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Term Facility Borrowers
shall notify the Administrative Agent of such election (which shall be in
writing unless otherwise agreed to by the Administrative Agent) by the time that
a Borrowing Request would be required under Section 2.03 if the Term Facility
Borrowers were requesting a Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such Interest Election
Request shall be irrevocable and by means of a written Interest Election Request
delivered to the Administrative Agent in a form approved by the Administrative
Agent and signed by the Term Facility Borrowers.

 

28



--------------------------------------------------------------------------------

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) in the case of a Borrowing denominated in Dollars, whether the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by clause (a) of the definition of the term “Interest
Period.”

If any such Interest Election Request does not specify the Type of the resulting
Borrowing and the resulting Borrowing is to be denominated in Dollars, then the
resulting Borrowing shall be an ABR Borrowing. If any such Interest Election
Request requests a Eurocurrency Borrowing but does not specify an Interest
Period, then the Term Facility Borrowers shall be deemed to have selected an
Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If a Term Facility Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing on or prior to the third
Business Day prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing, or in the case of
Borrowings denominated in a Foreign Currency, a Eurocurrency Borrowing with an
Interest Period of one month’s duration commencing on the last day of such
Interest Period. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders, so notifies the Term Facility Borrowers, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing denominated in Dollars may be
converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) each
Borrowing denominated in a Foreign Currency will, at the expiration of the then
current Interest Period, be automatically continued as a Eurocurrency Borrowing
with an Interest Period of one month.

SECTION 2.06. Termination and Reduction/Increases of Commitments. (a) Unless
previously terminated, the Commitments shall terminate in full at 5:00 p.m.
Local Time on the earlier of (i) the date on which the Acquisition is
consummated without the making of any Loans and (ii) the Long Stop Date.
Additionally, the Tranche 2 Delayed Draw Commitments shall also terminate in
full

 

29



--------------------------------------------------------------------------------

at 5:00 p.m. Local Time on the date that is 6 months after the Acquisition
Closing Date. Additionally, the applicable Commitments will be permanently
reduced upon the making of any Loan under such Commitment by an amount equal to
the Dollar Equivalent (in the case of Commitments denominated in Dollars) or
Euro Equivalent (in the case of Commitments denominated in Euro) amount of such
Loan.

(b) The Term Facility Borrowers may at any time terminate, or from time to time
reduce, any Class of Commitments; provided that each reduction of the
Commitments shall be in an amount that is an integral multiple of $10,000,000
(or, as applicable, €10,000,000) and not less than $10,000,000 (or, as
applicable, €10,000,000).

(c) The Term Facility Borrowers shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Term Facility Borrowers pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Term Facility
Borrowers may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Term
Facility Borrowers (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments under this Section 2.06 shall be made ratably among the Lenders in
accordance with their respective Commitments.

(d) Subject to the conditions set forth below, the Term Facility Borrowers may,
upon at least ten (10) days (or such other period of time agreed to between the
Administrative Agent and the Term Facility Borrowers) prior written notice to
the Administrative Agent, request a new credit facility which is a term loan (a
“New Term Loan”); provided that:

(i) no Default shall have occurred and be continuing hereunder as of the
effective date of such increase;

(ii) the representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects (except that
any representation or warranty which is already qualified as to materiality or
by reference to Material Adverse Effect shall be true and correct in all
respects) on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date;

(iii) the amount of each such New Term Loan shall not be less than $10,000,000
(or as applicable, €10,000,000) (or such other minimum amount agreed to between
the Administrative Agent and the Term Facility Borrowers), and shall not cause
the sum of (x) the aggregate increases under Section 2.08(d) of the New
Revolving Credit Facility (or, if applicable the analogous provisions of the
Existing Revolving Credit Agreement or the equivalent term in any successor
facility thereto) plus (y) the outstanding amount of any such New Term Loan (and
any other New Term Loans made under this Section 2.06(d)) to exceed
$500,000,000;

(iv) the Term Facility Borrowers and any applicable Lender or lender not
theretofore a Lender (the designation of such lender not theretofore a Lender to
become a Lender to be effective only with the prior written consent of the
Administrative Agent, which shall not be unreasonably withheld), shall execute
and deliver to the Administrative Agent, a Lender Addition and Acknowledgement
Agreement, in form and substance satisfactory to the Administrative Agent and
acknowledged by the Administrative Agent and the Term Facility Borrowers;

 

30



--------------------------------------------------------------------------------

(v) no existing Lender shall be obligated in any way to make any New Term Loan
unless it has executed and delivered a Lender Addition and Acknowledgement
Agreement;

(vi) the Administrative Agent shall have received such supplemental opinions,
resolutions, certificates and other documents as the Administrative Agent may
reasonably request;

(vii) the interest rates and fees and amortization applicable to the New Term
Loan shall be determined by the Term Facility Borrowers and the lenders
thereunder;

(viii) the New Term Loans shall constitute “Loans” for all purposes of the Loan
Documents;

(ix) this Agreement and the other Loan Documents may be amended in a writing
executed and delivered by the Borrowers and the Administrative Agent to reflect
any technical changes necessary to give effect to such New Term Loan in
accordance with its terms as set forth herein, which may include the addition of
such New Term Loan as a separate facility;

(x) such New Term Loan is on the same terms and conditions as those set forth in
this Agreement with respect to the Tranche 1 Loans and/or Tranche 2 Loans, as
applicable, except as set forth in (vii) above or to the extent reasonably
satisfactory to the Administrative Agent;

(xi) a new Lender may not be the Company, any Term Facility Borrower or any
Affiliate or Subsidiary of the Company.

(e) The provisions of Section 2.06(d) shall supersede any provisions in
Section 2.15 or 9.02 to the contrary (including, for the avoidance of doubt,
provisions thereof relating to amendments to Section 9.02, Section 2.10,
Section 2.15, and the definition of “Required Lenders”).

SECTION 2.07. Repayment of Loans; Evidence of Debt. (a) The Tranche 1 Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender of Tranche 1 Loans the then unpaid principal amount of
the Tranche 1 Loans on the Maturity Date. The Tranche 2 Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender of Tranche 2 Loans (x) (i) on the last Business Day of the first
twelve full Fiscal Quarters after the Effective Date, an amount equal to 2.5% of
the principal amount of the Tranche 2 Loans made on the Effective Date, (ii) on
the last Business Day of the 13th through the 16th full Fiscal Quarters after
the Effective Date, an amount equal to 3.125% of the principal amount of the
Tranche 2 Loans made on the Effective Date, (iii) on the last Business Day of
the 17th full Fiscal Quarter after the Effective Date and each full Fiscal
Quarter ended thereafter, an amount equal to 3.75% of the principal amount of
the Tranche 2 Loans made on the Effective Date and (y) the then unpaid principal
amount of the Tranche 2 Loans on the Maturity Date. For purposes of the
immediately preceding sentence for any amortization payment date when Tranche 2
Delayed Draw Loans are outstanding, the “amount of the Tranche 2 Loans made on
the Effective Date” shall include the amount of such Tranche 2 Delayed Draw
Loans outstanding as of the first drawing thereof (plus, if applicable, the
amount initially outstanding as of any second drawing thereof).

 

31



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Term Facility Borrowers to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, currency and Type thereof
and the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the Term
Facility Borrowers to each Lender hereunder and (iii) any amount received by
such Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Term Facility Borrowers to repay
the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Term Facility Borrowers shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in the form of Exhibit B hereto or such other form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

SECTION 2.08. Voluntary Prepayment of Loans. (a) The Term Facility Borrowers
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part, subject to prior notice in accordance with paragraph (b) of
this Section.

(b) The Term Facility Borrowers shall notify the Administrative Agent (which
notice shall be in writing unless otherwise agreed to by the Administrative
Agent) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three Business
Days before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., Local Time, one Business Day before the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.06, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.06. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.10.

SECTION 2.09. Additional Interest and Fees. (a) The Tranche 2 Borrower agrees to
pay to the Administrative Agent for the account of the Lenders (ratably in
accordance with their Tranche 2 Delayed Draw Commitments) ticking interest (the
“Ticking Interest”) commencing on January 5, 2015 and ending on the earlier date
set forth below in clauses (a) and (b) hereof, equal to the Applicable Margin
per annum, in each case, on the aggregate daily amount of the unfunded Tranche 2
Delayed Draw Commitments of the Lenders during such period, such interest to be
earned and payable in full on the earlier of (a) the date the Tranche 2 Delayed
Draw Commitments are terminated in their entirety or otherwise reduced to zero
and (b) the Acquisition Closing Date.

 

32



--------------------------------------------------------------------------------

(b) The Tranche 2 Borrower agrees to pay to the Administrative Agent for the
account of the Lenders (ratably in accordance with their Tranche 2 Delayed Draw
Commitments) commitment interest (the “Commitment Interest”) commencing on the
Acquisition Closing Date and ending on the date all Tranche 2 Delayed Draw
Commitments are terminated in their entirety or otherwise reduced to zero, equal
to the Applicable Margin per annum, in each case, on the aggregate daily amount
of the Tranche 2 Delayed Draw Commitments of the Lenders during such period,
such interest to be earned and payable in full on the date the Tranche 2 Delayed
Draw Commitments are terminated in their entirety or otherwise reduced to zero.

(c) The Tranche 2 Borrower agrees to pay to the Administrative Agent for the
account of each applicable Lender, upfront fees equal to a percentage disclosed
in writing to such Lender by the Company and the Administrative Agent on or
prior to the Effective Date of (i) the aggregate amount of outstanding Tranche 2
Delayed Draw Loans and Tranche 2 Delayed Draw Commitments of such Lender as of
the date that is 60 days after the Effective Date, due and payable on the date
that is 60 days after the Effective Date, plus (ii) the aggregate amount of
outstanding Tranche 2 Delayed Draw Loans and Tranche 2 Delayed Draw Commitments
of such Lender as of the date that is 120 days after the Effective Date, due and
payable on such 120th day after the Effective Date, plus (iii) the aggregate
amount of outstanding Tranche 2 Delayed Draw Loans and Tranche 2 Delayed Draw
Commitments of such Lender as of the Acquisition Closing Date, due and payable
on the Acquisition Closing Date.

(d) The Term Facility Borrowers agree to pay to the Lead Arrangers, the
Administrative Agent and the Syndication Agent fees payable to them in the
amounts and at the times separately agreed upon by them.

(e) All additional interest and fees payable hereunder shall be paid on the
dates due, in immediately available funds and in Dollars (in the case of fees
relating to Loans or Commitments denominated in Dollars) and Euros (in the case
of fees relating to Loans or Commitments denominated in Euro), to the
Administrative Agent for distribution, in the case of Ticking Interest,
Commitment Interest and the upfront fees in clause (c) above, to the Lenders.
Such additional interest and fees paid shall not be refundable under any
circumstances.

SECTION 2.10. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Term Facility Borrowers hereunder is
not paid when due (after the expiration of any applicable grace or cure period),
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.

 

33



--------------------------------------------------------------------------------

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.11. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means (including, without
limitation, by means of an Interpolated Rate) do not exist for ascertaining the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making,
converting to, continuing or maintaining their Loans included in such Borrowing
for such Interest Period;

then the Administrative Agent shall give notice thereof to the Term Facility
Borrowers and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Term Facility
Borrowers and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing denominated in Dollars to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective and such Borrowing shall be
converted to or continued as on the last day of the Interest Period applicable
thereto an ABR Borrowing, (ii) any outstanding Eurocurrency Borrowing
denominated in Dollars shall be converted, on the last day of the then-current
Interest Period, to an ABR Borrowing and (iii) any Borrowing Request or Interest
Election Request that requests a Eurocurrency Borrowing (or conversion or
continuation thereto) denominated in a Foreign Currency, shall be ineffective
and such Borrowing shall be made or maintained, as applicable, at a rate
determined in a customary manner in good faith by the Administrative Agent.

SECTION 2.12. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, compulsory loan, liquidity,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or any Loan made by such Lender; or

 

34



--------------------------------------------------------------------------------

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Other Connection Taxes on gross or net income, profits or revenue (including
value-added or similar Taxes) or that are franchise Taxes or branch profits
Taxes and (C) Taxes described in clauses (b)-(c) of the definition of Excluded
Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make, continue,
convert or maintain any such Loan) or to reduce the amount of any sum received
or receivable by such Lender (whether of principal, interest or otherwise), then
the Term Facility Borrowers will pay to such Lender or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender or such other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital, liquidity
or insurance requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital, liquidity or insurance requirements), then from time to time the
Term Facility Borrowers will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Term Facility
Borrowers and shall be conclusive absent manifest error. The Term Facility
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Term Facility Borrowers shall not be
required to compensate a Lender pursuant to this Section for any increased costs
or reductions incurred more than 270 days prior to the date that such Lender
notifies the Term Facility Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.08(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Term Facility Borrowers
pursuant to Section 2.16, then, in any such event, the Term Facility Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period

 

35



--------------------------------------------------------------------------------

from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits of the applicable currency of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the Term
Facility Borrowers and shall be conclusive absent manifest error. The Term
Facility Borrowers shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

SECTION 2.14. Withholding of Taxes; Gross-Up. (a) Each payment by any Loan Party
under any Loan Document shall be made without withholding for any Taxes, unless
such withholding is required by applicable law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such withholding
been made.

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.14, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
amounts paid or payable under this Section 2.14(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.14(d) shall be paid within 10 days
after the applicable Recipient delivers to the applicable Loan Party a
certificate stating the amount of any Indemnified Taxes so paid or payable by
such Recipient and describing the basis for the indemnification claim. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.14(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.14(e).

 

36



--------------------------------------------------------------------------------

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Term Facility Borrowers and the Administrative Agent, at
the time or times reasonably requested by the Term Facility Borrowers or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Term Facility Borrowers or the Administrative Agent
as will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender, if requested by the Term Facility
Borrowers or the Administrative Agent, shall deliver such other documentation
prescribed by law or reasonably requested by the Term Facility Borrowers or the
Administrative Agent as will enable the Term Facility Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements, or in order to enable a Term Facility Borrower to comply with the
provisions of Section 891A and 891E of the (Irish) Taxes Consolidation Act,
1977. Notwithstanding anything to the contrary in the preceding two sentences,
the completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.14(f)(ii)(A) through (C) below) shall not
be required if in the Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of the Term Facility Borrowers or the Administrative Agent,
any Lender shall update any form or certification previously delivered pursuant
to this Section 2.14(f). If any form or certification previously delivered
pursuant to this Section expires or becomes obsolete or inaccurate in any
respect with respect to a Lender, such Lender shall promptly (and in any event
within 10 days after such expiration, obsolescence or inaccuracy) notify the
Term Facility Borrowers and the Administrative Agent in writing of such
expiration, obsolescence or inaccuracy and update the form or certification if
it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, any Lender with respect
to the Term Facility Borrowers shall, if it is legally eligible to do so,
deliver to the Term Facility Borrowers and the Administrative Agent (in such
number of copies reasonably requested by the Term Facility Borrowers and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding Tax;

(B) in the case of a Non-U.S. Lender, executed originals of IRS Form W-8BEN,
W-8BEN-E, W-8ECI or W-8IMY (together with any underlying attachments), as
applicable;

(C) in the case of a Lender that is not resident in Ireland, if required to
obtain an exemption from Irish withholding Tax, authorization issued by the
Irish Revenue Commissioners permitting payment without deduction of withholding
Tax; or

 

37



--------------------------------------------------------------------------------

(D) (x) any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. federal withholding Tax or, as the case may be, Irish
withholding Tax, together with such supplementary documentation necessary to
enable the Term Facility Borrowers or the Administrative Agent to determine the
amount of Tax (if any) required by law to be withheld and/or (y) in the case of
Irish withholding Tax, confirmation that the applicable Lender satisfies one or
more of the exemptions from Irish withholding tax prescribed in Section 246(3)
of the (Irish) Taxes Consolidation Act, 1997.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including
additional amounts paid pursuant to this Section 2.14), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.14(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.14(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the Tax subject to indemnification had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts giving rise to such refund had never been paid. This Section 2.14(g)
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes which it deems
confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.14 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under any Loan Document.

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Term Facility Borrowers shall make each
payment required to be made by it hereunder (whether of principal, interest or
fees or of amounts payable under Section 2.12, 2.13, 2.14 or 2.17, or otherwise)
prior to 1:00 p.m., Local Time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Term Facility Borrowers by the
Administrative Agent, except that payments pursuant to Sections 2.12, 2.13,
2.14, 2.17 and 9.03 shall be made directly to the persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder of fees, principal or interest in respect of any Loan or Commitment
shall be made in the currency in which such Loan or Commitment is denominated
and any other amount due hereunder or under another Loan Document shall be made
in Dollars. Any payment required to be made by the Administrative Agent
hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.

 

38



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Term Facility Borrowers to pay fully all amounts
of principal, interest and fees then due from the Term Facility Borrowers
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from the Term Facility Borrowers hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
from the Term Facility Borrowers hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph (c) shall not be construed
to apply to any payment made by the Term Facility Borrowers pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
(c) shall apply). Each Term Facility Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Term Facility Borrowers’ rights of set-off and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Term Facility Borrowers in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Term
Facility Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Term
Facility Borrowers will not make such payment, the Administrative Agent may
assume that the Term Facility Borrowers has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if the Term Facility Borrowers has not in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate (or in
the case of amounts not denominated in Dollars, the Administrative Agent’s
applicable cost of funds) and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.15(d) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

 

39



--------------------------------------------------------------------------------

SECTION 2.16. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.12, or if the Term Facility Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.12 or 2.14, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Term
Facility Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.12, or if the Term
Facility Borrowers are required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.14, or if any Lender defaults in its obligation to fund Loans
hereunder or is otherwise a Defaulting Lender, or if any Lender has failed to
consent to a proposed amendment, waiver, discharge or termination which pursuant
to the terms of Section 9.02 or any other provision of any Loan Document
requires the consent of all or all affected Lenders and with respect to which
the Required Lenders shall have granted their consent, then the Term Facility
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Term
Facility Borrowers shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Term Facility
Borrowers (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.12 or
payments required to be made pursuant to Section 2.14, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Term Facility Borrowers to require such assignment and delegation cease to
apply.

SECTION 2.17. Additional Reserve Costs. (a) For so long as any Lender is
required to make special deposits with the Bank of England or comply with
reserve assets, liquidity, cash margin or other requirements of the Bank of
England, to maintain reserve asset ratios or to pay fees, in each case in
respect of such Lender’s Eurocurrency Loans, such Lender shall be entitled to
require the Term Facility Borrowers to pay, contemporaneously with each payment
of interest on each of such Loans, additional interest on such Loan at a rate
per annum equal to the Mandatory Cost Rate calculated in accordance with the
formula and in the manner set forth in Exhibit C hereto.

(b) For so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements reflected in the
Statutory Reserves or the Mandatory Cost Rate) in respect of any of such
Lender’s Eurocurrency Loans, such Lender shall be entitled to require the Term
Facility Borrowers to pay, contemporaneously with each payment of interest on
each of such Lender’s Loans subject to such requirements, additional interest on
such Loan at a rate per annum specified by such Lender to be the cost to such
Lender of complying with such requirements in relation to such Loan.

 

40



--------------------------------------------------------------------------------

(c) Any additional interest owed pursuant to paragraph (a) or (b) above shall be
determined by the applicable Lender, which determination shall be conclusive
absent manifest error, and notified to the Term Facility Borrowers (with a copy
to the Administrative Agent) at least five Business Days before each date on
which interest is payable for the applicable Loan, and such additional interest
so notified to the Term Facility Borrowers by such Lender shall be payable to
the Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.

SECTION 2.18. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) Interest and fees pursuant to Sections 2.09(a), 2.09(b) and, to the extent
such fee relates to unfunded Commitments and such Lender is a Defaulting Lender
on the applicable date of payment, 2.09(c), in each case, shall cease to accrue
on the Commitment of such Defaulting Lender;

(b) the Commitments of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided, that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby;

In the event that the Administrative Agent and the Term Facility Borrowers each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein such Lender will cease to
be a Defaulting Lender; provided, however, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of the Term
Facility Borrowers or any other party hereunder arising from such Lender’s
having been a Defaulting Lender, and the Term Facility Borrowers and such other
party shall retain and reserve any such claim.

ARTICLE III

Representations and Warranties

In order to induce the Lenders and the Administrative Agent to enter into this
Agreement, the Term Facility Borrowers and the Company represent and warrant to
each Lender and the Administrative Agent, that the following statements are
true, correct and complete:

SECTION 3.01. Organization; Powers. Each of the Company and its Subsidiaries is
duly organized, validly existing and in good standing (or, if applicable in a
foreign jurisdiction, enjoys the equivalent status under the laws of any
jurisdiction of organization outside the United States) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate, stockholder, shareholder and other action. Each Loan Document has
been duly executed and delivered by each Loan Party party thereto and assuming
due execution and delivery by all parties other than the Loan

 

41



--------------------------------------------------------------------------------

Parties, constitutes a legal, valid and binding obligation of each Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. Except as set forth on
Schedule 3.03, the Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect (or
are to be made within any applicable grace period), (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Company or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Company or any of its
Subsidiaries or its assets, or, other than with respect to the Omega Surviving
Debt, give rise to a right thereunder to require any payment to be made by the
Company or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Company or any of its Subsidiaries,
except to the extent such violation or default or Lien, could not, in the case
of subparts (c) or (d) reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Term
Facility Borrowers have, prior to the Effective Date and the Acquisition Closing
Date, respectively, furnished to the Lenders the Company’s (or as applicable,
the Company’s and Elan Corporation Limited’s) (i) consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
Fiscal Year of the Company ended June 30, 2011 (or the fiscal year ended
December 31, 2011 of Elan Corporation Limited) and each subsequent Fiscal Year
or fiscal year ended at least 90 days prior to the Effective Date or the
Acquisition Closing Date, respectively, reported on by Ernst and Young LLP,
independent public accountants (or as applicable, KPMG) and (ii) unaudited
consolidated balance sheet and statements of income, stockholders equity and
cash flows as of and for each subsequent Fiscal Quarter of the Company ended at
least 45 days prior to the Effective Date or the Acquisition Closing Date,
respectively (other than any Fiscal Quarter end that coincides with a Fiscal
Year end). To the Term Facility Borrowers’ knowledge, such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, except as may be
indicated in the notes thereto and subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause
(ii) above.

(b) The Term Facility Borrowers have, prior to the Effective Date and the
Acquisition Closing Date, respectively, furnished to the Lenders Omega’s
(i) consolidated balance sheets, and consolidated statements of operations and
statements of consolidated comprehensive income, consolidated statements of
changes in shareholders’ equity, and consolidated statements of cash flows as of
and for the fiscal year ended December 31, 2011 and each subsequent fiscal year
of Omega ended at least 90 days prior to the Effective Date or the Acquisition
Closing Date, respectively, reported on by PricewaterhouseCooper, independent
public accountants and (ii) unaudited consolidated balance sheets, and
consolidated statements of operations and statements of consolidated
comprehensive income, consolidated statements of changes in shareholders’
equity, and consolidated statements of cash flows as of and for each fiscal
quarter of Omega ended at least 45 days prior to the Effective Date (other than
any fiscal quarter end that coincides with a fiscal year end). To the Term
Facility Borrowers’ knowledge, such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of Omega and its consolidated Subsidiaries as of such dates and for such
periods in accordance with IFRS, except as may be indicated in the notes thereto
and subject to year-end audit adjustments and the absence of footnotes in the
case of the statements referred to in clause (ii) above.

 

42



--------------------------------------------------------------------------------

(c) As of the Effective Date, the Term Facility Borrowers have heretofore
furnished to the Lenders a pro forma consolidated balance sheet and related pro
forma consolidated statement of income of the Company and its Subsidiaries as of
and for the Fiscal Year most recently ended, prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of such
statement of income).

(d) Since June 28, 2014, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Company and its Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of the Company and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except where such failure to have good title or valid
leasehold interests could not reasonably be expected to result in a Material
Adverse Effect. None of the assets of the Company or any of its Subsidiaries is
subject to any Lien other than Liens permitted under Section 6.02.

(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Term Facility Borrowers, threatened
against or affecting the Company or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters and as set forth in the SEC Documents) or (ii) that involve this
Agreement or the Transactions.

(b) Except as set forth in the SEC Documents and the Disclosed Matters and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Except as set forth in the
SEC Documents and the Disclosed Matters, each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

Neither the Company nor any of its Subsidiaries is in violation of any
applicable law, relating to anti-corruption (including the FCPA and the United
Kingdom Bribery Act of 2010) (“Anti-Corruption Laws”) or counter-terrorism
(including United States Executive Order No. 13224 on Terrorist Financing,

 

43



--------------------------------------------------------------------------------

effective September 24, 2001, the USA PATRIOT Act; the United Kingdom Terrorism
Act of 2000, the United Kingdom Anti-Terrorism, Crime and Security Act of 2001,
the United Kingdom Terrorism (United Nations Measures) Order of 2006, the United
Kingdom Terrorism (United Nations Measures) Order of 2009 and the United Kingdom
Terrorist Asset-Freezing etc. Act of 2010). None of the Company, any of its
Subsidiaries, nor to the knowledge of the Term Facility Borrowers, any of their
respective officers or directors (a) have violated, within the 5 year period
prior to the date of this Agreement, or is in violation of any applicable law
that relates to Sanctions, or (b) is an Embargoed Person. None of the proceeds
from the Loans shall be used in any manner that directly or indirectly violates
Anti-Corruption Laws and neither the Company nor any of its Subsidiaries shall
use the proceeds from the Loans directly, or to the knowledge of the Company or
any of the Subsidiaries, indirectly, for the purpose of sales, transactions or
dealings in or with countries subject to Sanctions to the extent that such
transactions would be prohibited by applicable Sanctions.

SECTION 3.08. Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Except as set forth in the Disclosed Matters, each of the
Company and its Subsidiaries has timely (after taking into account all available
extensions) filed or caused to be filed all Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event or Foreign Plan Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events and/or Foreign Plan Events for which liability is reasonably expected to
occur, could reasonably be expected to result in a Material Adverse Effect. Each
of the Company, the Subsidiaries and the ERISA Affiliates is in compliance with
the applicable provisions of ERISA and the provisions of the Code relating to
Plans and the regulations and published interpretations thereunder and any
similar applicable non-U.S. law, except for such noncompliance that could not
reasonably be expected to have a Material Adverse Effect. The excess of the
present value of all benefit liabilities under each Plan of the Company, the
Subsidiaries and the ERISA Affiliates (based on those assumptions used to fund
such Plan), as of the last annual valuation date applicable thereto for which a
valuation is available, over the value of the assets of such Plan could not
reasonably be expected to have a Material Adverse Effect, and the excess of the
present value of all benefit liabilities of all underfunded Plans (based on
those assumptions used to fund each such Plan) as of the last annual valuation
dates applicable thereto for which valuations are available, over the value of
the assets of all such underfunded Plans could not reasonably be expected to
have a Material Adverse Effect. Each of the Company and the Subsidiaries is in
compliance (i) with all applicable provisions of law and all applicable
regulations and published interpretations thereunder with respect to any
employee pension benefit plan or other employee benefit plan governed by the
laws of a jurisdiction other than the United States and (ii) with the terms of
any such plan, except, in each case, for such noncompliance that could not
reasonably be expected to have a Material Adverse Effect.

SECTION 3.11. Disclosure. The Term Facility Borrowers have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions known to
the Term Facility Borrowers to which the Company or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
Neither the financial statements, certificates nor other reports or information
furnished by or on behalf of the Term Facility Borrowers to the Administrative
Agent or any Lender in connection with the

 

44



--------------------------------------------------------------------------------

negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect; provided that, with respect to
projected financial information, the Term Facility Borrowers represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

SECTION 3.12. Use of Loans. The Term Facility Borrowers will use the proceeds of
the Loans to fund working capital and other general corporate purposes,
including partially to finance the Transactions and to pay fees and expenses in
connection therewith. Neither the Company nor any of its Subsidiaries extends or
maintains, in the ordinary course of business, credit for the purpose, whether
immediate, incidental, or ultimate, of buying or carrying Margin Stock. No part
of the proceeds of any Loan will be used in any manner that is in violation of
any applicable law or regulation (including without limitation Regulations U or
X of the Board). After applying the proceeds of each Loan, Margin Stock will not
constitute more than 25% of the value of the assets of the Company and its
Subsidiaries on a consolidated basis that are subject to any provisions of this
Agreement that may cause the Loan to be deemed secured, directly or indirectly,
by Margin Stock.

SECTION 3.13. Solvency. As of the Effective Date and as of the Acquisition
Closing Date, the Company and its Subsidiaries, on a consolidated basis (and
after giving effect to any Transactions occurring on such date), (a) have
property with fair value greater than the total amount of their debts and
liabilities, contingent (it being understood that the amount of contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability),
subordinated or otherwise, (b) have assets with present fair saleable value that
are greater than the amount that will be required to pay the total amount of
their debts and other liabilities, contingent, subordinated or otherwise,
(c) will be able to pay their debts and liabilities, subordinated, contingent or
otherwise, as they become absolute and matured and (d) will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the date hereof.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. This Agreement shall become effective, and the
Tranche 1 Loans and Tranche 2 Initial Loans shall be available, on the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of each Loan Document to which it is a
party signed on behalf of such party (including the Guaranty executed by the
Company) or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page) that such
party has signed a counterpart of each such Loan Document.

(b) The Administrative Agent shall have received the following favorable written
opinions (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of counsel covering such matters relating to the parties hereto,
this Agreement or the Transactions as the Administrative Agent may reasonably
request:

 

45



--------------------------------------------------------------------------------

(i) an opinion of A&L Goodbody Solicitor special Irish counsel to the Loan
Parties; and

(ii) an opinion of Fried, Frank, Harris, Shriver & Jacobson LLP special New York
counsel to the Loan Parties.

(c) a certificate (signed by a director or the company secretary) of each of the
Loan Parties (each an “Irish Certificate Provider”) attaching and certifying as
true and correct, (a) the certificates of incorporation, (b) memorandum and
articles of association and (c) board resolutions approving the entry into the
Transactions and this Agreement and ancillary documentation and authorizing
their execution by persons specified in such resolution and certifying that
(w) that the borrowing or guaranteeing the Commitments will not cause any
borrowing, guarantee or similar limits binding on such Irish Certificate
Provider to be exceeded, (x) certifying that the purpose or use for which the
finance, which is the subject matter of the Loan Documents to which the Irish
Certificate Provider is a party, is being used does not include a purpose or use
which is prohibited by, Section 60 of Act or which would result in any Loan
Document to which the Irish Certificate Provider is a party (including without
limitation any guarantees and indemnities thereby created) contravening
Section 60 of the Act, (y) certifying that neither such Irish Certificate
Provider, nor any director or Secretary of such Irish Certificate Provider is a
company or a person to whom Chapter I or Chapter II of Part VII of the 1990 Act
applies (z) certifying that the prohibition contained in Section 31 of the 1990
Act does not apply to this Agreement; and (aa) a specimen of the signature of
each person authorized by the resolution referred to in paragraph (c) above.

(d) As of the Effective Date (i) no Default as of the Effective Date has
occurred and is continuing and (ii) the representations and warranties contained
in Article III are true and correct in all material respects on and as of the
Effective Date as if made on and as of such date (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date), and the Administrative Agent shall
have received a certificate, dated the Effective Date and signed by a senior
officer of each of the Term Facility Borrowers, certifying to such effect.

(e) All fees, interest and other amounts due and payable on or prior to the
Effective Date by the Loan Parties to the Lead Arrangers and the Lenders under
the Loan Documents and under any fee letters among any such parties shall be
paid, including, to the extent invoiced by the relevant Person, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Loan Parties hereunder on the Effective Date.

(f) The Administrative Agent shall have received, at least 2 Business Days prior
to the Effective Date to the extent requested at least 15 Business Days prior to
the Effective Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, in each case
relating to the Company and its Subsidiaries.

(g) Substantially contemporaneously herewith on the Effective Date, the Existing
Term Loan Credit Agreement shall be terminated in full and any amounts
outstanding thereunder shall be repaid in full.

(h) The Administrative Agent shall have received a duly executed solvency
certificate (with respect to the Company and its Subsidiaries) from the chief
financial officer of the Company substantially in the form attached hereto as
Exhibit G.

 

46



--------------------------------------------------------------------------------

(i) The Administrative Agent shall have received the historical and pro forma
financial statements required to be delivered prior to the Effective Date
pursuant to Sections 3.04(a), (b) and (c); provided that filing of the required
financial statements on form 10-K, form 10-Q or such other public filings by the
applicable entities will satisfy the foregoing requirements with respect to the
Company, Omega and their Subsidiaries.

(j) The Administrative Agent shall have received a notice of borrowing in
accordance with Section 2.03.

The Administrative Agent shall notify the Term Facility Borrowers and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Acquisition Closing Date. The obligations of the Lenders to make
Tranche 2 Delayed Draw Loans on the Acquisition Closing Date is subject to the
satisfaction (or waiver in accordance with Section 9.02) of the following
conditions:

(a) The Effective Date shall have occurred.

(b) Receipt by the Administrative Agent of the following documents, each dated
the Acquisition Closing Date unless otherwise indicated:

 

  1. to the extent any Tranche 2 Delayed Draw Loans are to be made on such date
a notice of borrowing in accordance with Section 2.03;

 

  2. a copy, certified by the Term Facility Borrowers, of the Acquisition
Agreement or otherwise reflecting amendments to, or waivers of, the terms and
conditions applicable to the Acquisition;

 

  3. a certificate of the Term Facility Borrowers certifying that the conditions
set forth in clauses (c), (d), (e), (h) and (i) of this Section 4.02 have been
satisfied;

 

  4. The Administrative Agent shall have received a certificate substantially in
the form attached hereto as Exhibit E of the Term Facility Borrowers; and

 

  5. a duly executed solvency certificate (with respect to the Company and its
Subsidiaries) from the chief financial officer of the Company substantially in
the form attached hereto as Exhibit G.

(c) The Specified Representations and the Specified Acquisition Agreement
Representations shall each be true and correct in all material respects on and
as of the Acquisition Closing Date as if made on such date (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date).

(d) The Acquisition shall have been, or substantially concurrently with the
occurrence of the Acquisition Closing Date shall be, consummated in all material
respects in accordance with the terms and conditions of the Acquisition
Agreement, without giving effect to any modifications, amendments, consents
requests or waivers (including any modifications as a result of clause 7.4(c)(i)
of the Acquisition Agreement) by the Company (or its applicable Affiliate)
thereunder that are materially adverse to the interests of the Lenders, without
the prior written consent of the Administrative Agent (it

 

47



--------------------------------------------------------------------------------

being understood and agreed that (a) (i) the any increase in the purchase price
funded with the issuance of any equity securities by the Company or any of its
Subsidiaries; (ii) any increase in the purchase price funded other than through
the issuance of equity securities by the Company or any of its Subsidiaries of
not more than 10 %; and (iii) any decrease in the purchase price of not more
than 10% accompanied by a reduction in the Commitments (it being understood that
if any Bridge Facility is outstanding at such time such commitment reduction may
be allocated first to such Bridge Facility and second to the Commitments) on a
dollar for dollar (or euro for euro) basis, in each case, shall not be deemed
materially adverse to the interests of the Lenders and (b) any modification,
amendment or waiver of the Specified Acquisition Agreement Representations shall
be deemed materially adverse to the interests of the Lenders and may only be
modified, amended or waived with the consent of the Administrative Agent).

(e) Since November 6, 2014 there has not been any change, development or event
that, individually or in the aggregate, has had or would reasonably be expected
to have an Omega Material Adverse Effect and which is not remedied prior to and
continuing on the Acquisition Closing Date.

(f) All fees and other amounts due and payable on or prior to the Acquisition
Closing Date by the Loan Parties to the Lead Arrangers and the Lenders
(including pursuant to any fee or similar letters) shall be paid, including, to
the extent invoiced by the relevant Person, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Loan Parties
hereunder on the Acquisition Closing Date.

(g) The Administrative Agent shall have received, at least 2 Business Days prior
to the Acquisition Closing Date to the extent requested at least 15 Business
Days prior to the Acquisition Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, in each case relating to Omega and its Subsidiaries.

(h) (1) On the Acquisition Closing Date, after giving effect to the
Transactions, neither the Company nor any of its Subsidiaries shall have any
material Indebtedness for borrowed money other than (a) the Bridge Facility
(and/or the New Senior Notes issued in lieu of the Bridge Facility), (b) the
Loans, (c) the facilities set forth in the Existing Revolving Credit Agreement
(or, in lieu thereof, the New Revolving Credit Facilities), (d) the Existing
Notes in an aggregate outstanding principal amount not to exceed $2.3 billion,
(e) any indebtedness under any asset securitization transactions permitted
hereunder, (f) the Omega Surviving Debt, (g) other indebtedness of Omega and its
Subsidiaries relating to cash pooling and overdraft arrangements otherwise
permitted under the Loan Documents (it being understood that indebtedness
permitted pursuant to this clause (g) shall not be set forth on Schedule 6.01
but instead must be permitted pursuant to other negative covenant exceptions set
forth in this Agreement) and (h) other indebtedness to be agreed by the Term
Facility Borrowers and the Administrative Agent.

(2) In connection with the revolving facility set forth in clause (vi) of the
definition of Omega Surviving Debt, substantially contemporaneously herewith the
Company or its applicable Subsidiary shall have delivered irrevocable written
notice to the applicable parties under such revolving facility that the
prepayment and termination in full of such revolving facility shall occur no
later than the 10th business day following the Acquisition Closing Date (or such
later date mutually agreed to by the Company and the Administrative Agent), and
the Administrative Agent shall have received a copy of such notice.

(i) The Administrative Agent shall have received the historical financial
statements required to be delivered prior to the Effective Date pursuant to
Sections 3.04(a) and (b); provided that filing of the required financial
statements on form 10-K, form 10-Q or such other public filings by the
applicable entities will satisfy the foregoing requirements with respect to the
Company, Omega their Subsidiaries.

 

48



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Term Facility Borrowers and the
Lenders of the Acquisition Closing Date, and such notice shall be conclusive and
binding.

SECTION 4.03. Conditions to Tranche 2 Delayed Draw Loans after the Acquisition
Closing Date. The obligations of the Lenders to make Tranche 2 Delayed Draw
Loans after the Acquisition Closing Date is subject to the satisfaction (or
waiver in accordance with Section 9.02) of the following conditions:

(a) The Acquisition Closing Date shall have occurred.

(b) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects (except that any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect shall be true and correct in all respects)
on and as of the date of such Borrowing with the same effect as if made on and
as of such date (other than those representations and warranties that by their
terms expressly relate to an earlier date, in which case such representations
and warranties shall have been true and correct in all material respects as of
such earlier date).

(c) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

(d) The Administrative Agent shall have received a notice of borrowing in
accordance with Section 2.03.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Term Facility Borrowers and the Company covenant and agree with the
Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. At any
time after the Effective Date, the Term Facility Borrowers will furnish to the
Administrative Agent:

(a) within 90 days (or such earlier date as the Company may be required to file
its applicable annual report on Form 10-K by the rules and regulations of the
SEC) after the end of each Fiscal Year of the Company ending after the Effective
Date, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, if any, all reported on by Ernst and Young LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (except as may be indicated in the notes thereto);

 

49



--------------------------------------------------------------------------------

(b) within 45 days (or such earlier date as the Company may be required to file
its applicable quarterly report on Form 10-Q by the rules and regulations of the
SEC) after the end of each of the first three Fiscal Quarters of each Fiscal
Year of the Company, beginning with the first Fiscal Quarter ending after the
Effective Date, its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
Fiscal Quarter and the then elapsed portion of the Fiscal Year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year, if any, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) concurrently with, or within five Business Days after, any delivery of
financial statements under clause (a) or (b) above, a certificate of a Financial
Officer of each of the Term Facility Borrowers (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Sections 6.10 and 6.11 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information, or one or more annual reports
containing such information, shall be available on the web site of the SEC at
http://www.sec.gov or on the Company’s web site at http://www.perrigo.com.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

SECTION 5.02. Notices of Material Events. The Term Facility Borrowers will
furnish to the Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event or Foreign Plan Event that, alone or
together with any other ERISA Events or Foreign Plan Events that have occurred,
could reasonably be expected to result in liability of the Company and its
Subsidiaries in an aggregate amount exceeding $25,000,000 and

 

50



--------------------------------------------------------------------------------

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of each of the Term Facility
Borrowers setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03 or apply to any Non-Loan Party Immaterial Subsidiary.

SECTION 5.04. Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could be reasonably expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Company or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance; Accounts. The Company will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted (except for disposition of assets permitted
under this Agreement), and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Company will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
The Company will take all action required by the Administrative Agent to permit
the Administrative Agent and the Lenders to rely on its annual audit. Except as
specified in the definitions of Fiscal Quarters and Fiscal Year, the Company
will not change its Fiscal Quarters or Fiscal Year.

SECTION 5.07. Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, including by
instituting and maintaining policies and procedures that are reasonably designed
to ensure continued compliance therewith, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

51



--------------------------------------------------------------------------------

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only for
the purposes described in Section 3.12. No part of the proceeds of any Loan
(i) will be used, whether directly or indirectly, for any purpose or in any
manner that causes any Person to be in violation of Anti-Corruption Laws or
otherwise entails a violation of any of the Regulations of the Board, including
Regulations T, U and X or (ii) will be used directly, or to the knowledge of the
Company or any of the Subsidiaries, indirectly, for the purpose of sales,
transactions or dealings in or with countries subject to Sanctions to the extent
that such transactions would be prohibited by applicable Sanctions.

SECTION 5.09. Additional Covenants. If at any time any Loan Party shall enter
into or be a party to any instrument or agreement, including all such
instruments or agreements in existence as of the date hereof and all such
instruments or agreements entered into after the date hereof, relating to or
amending any provisions applicable to any of its Indebtedness which in the
aggregate, together with any related Indebtedness, exceeds $200,000,000, which
includes financial covenants or the equivalent thereof not substantially
provided for in this Agreement or more favorable to the holders or lenders
thereunder than those provided for in this Agreement, then the Company shall
promptly so advise the Administrative Agent and the Lenders. If the
Administrative Agent or the Required Lenders shall request, upon notice to the
Term Facility Borrowers, the Term Facility Borrowers, the Administrative Agent
and the Lenders shall enter into an amendment to this Agreement or an additional
agreement (as the Administrative Agent may request), providing for substantially
the same financial covenants or the equivalent thereof as those provided for in
such instrument or agreement to the extent required and as may be selected by
the Administrative Agent.

SECTION 5.10. Guarantees from Certain Additional Subsidiaries.

At any time after the Effective Date, the Term Facility Borrower may cause any
Subsidiary of the Company to guarantee the obligations of the Term Facility
Borrowers by delivering to the Term Facility Borrowers and the Administrative
Agent an executed Joinder Agreement and such customary documentation reasonably
requested by the Administrative Agent including, without limitation, favorable
opinions of counsel to such Subsidiary or the Term Facility Borrowers.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Term Facility Borrowers and the Company covenant and agree with the Lenders
that:

SECTION 6.01. Non-Guarantor Subsidiary Indebtedness. The Company will not permit
any Non-Guarantor Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created hereunder;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c) Indebtedness resulting from loans permitted by Section 6.04(d);

 

52



--------------------------------------------------------------------------------

(d) Indebtedness pursuant to Permitted Securitization Transactions provided that
the aggregate outstanding principal amount of the Indebtedness under all
Permitted Securitization Transactions of all Non-Guarantor Subsidiaries and of
the Company and all of its other Subsidiaries shall not exceed $250,000,000;

(e) other Indebtedness in an aggregate amount not exceed an amount equal to 15%
of Consolidated Total Tangible Assets; and

(f) the Omega Surviving Debt.

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) Liens on any property or asset of the Company or any Subsidiary thereof
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Company or
any Subsidiary thereof and (ii) such Lien shall secure only those obligations
which it secures on the date hereof and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof, as
reduced from time to time;

(c) Precautionary UCC filings with respect to operating leases of the Company or
any Domestic Subsidiary thereof;

(d) Liens on assets of Subsidiaries solely in favor of the Company or any of its
Subsidiaries as secured party and securing Indebtedness owing by a Subsidiary to
the Company or another Subsidiary;

(e) Prior to the consummation of the Acquisition, Liens on any segregated
account, and Liens on any cash, cash equivalents or other property held in such
segregated account representing proceeds from the New Senior Notes to the extent
the proceeds comply with the New Senior Notes Exclusion Requirements;

(f) Liens on assets of Omega and its subsidiaries permitted to remain
outstanding after the Acquisition Closing Date pursuant to the terms of the
Acquisition Agreement;

(g) Liens (in addition to the Liens permitted above in this Section 6.02) on
assets of the Company and its Subsidiaries securing indebtedness in the
aggregate less than an amount equal to 7.5% of Consolidated Total Tangible
Assets, provided that such Liens assumed or created in connection with an
Additional Acquisition after the Effective Date may secure Indebtedness in an
aggregate amount of up to $25,000,000 in excess of 7.5% of Consolidated Total
Tangible Assets for a period of time not to exceed 60 days after any such
Additional Acquisition;

(h) Liens in favor of issuing banks on cash collateral securing the obligations
of a defaulting lender to fund risk participations thereunder; and

 

53



--------------------------------------------------------------------------------

(i) Liens (in addition to the Liens permitted above in this Section 6.02) on
assets of Subsidiaries that are not Loan Parties assumed or created in
connection with an Additional Acquisition after the Effective Date and not
created in contemplation of such Additional Acquisition and securing
Indebtedness in the aggregate less than an amount equal to 10% of Consolidated
Total Tangible Assets, provided that such Liens may secure Indebtedness in an
aggregate amount of up to $25,000,000 in excess of 10% of Consolidated Total
Tangible Assets for a period of time not to exceed 60 days after any such
Additional Acquisition.

Notwithstanding the above, the Term Facility Borrowers will, if it or any of the
Company’s Subsidiaries shall create any Lien upon any of its property or assets,
whether now owned or hereafter acquired, in favor of any of the holders of the
Existing Notes or the New Senior Notes or lenders under the Bridge Facility,
Existing Revolving Credit Agreement or New Revolving Credit Facility (unless
prior written consent of the Required Lenders to the creation thereof shall have
been obtained), make or cause to be made effective a provision whereby the
Obligations will be secured by such Lien equally and ratably with any and all
other Indebtedness thereby secured.

SECTION 6.03. Fundamental Changes. The Company will not, and will not permit any
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
provided nothing in this Section 6.03 shall prohibit the consummation of the
Transactions, and provided further that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing
(i) any Person may merge into the Term Facility Borrowers in a transaction in
which such respective Term Facility Borrower is the surviving corporation,
(ii) any Person (other than the Term Facility Borrowers) may merge into any
Subsidiary (other than a Term Facility Borrower) in a transaction in which the
surviving entity is a Subsidiary, (iii) any Subsidiary may sell, transfer, lease
or otherwise dispose of its assets to the Company or to another Subsidiary and
(iv) any Subsidiary (other than a Term Facility Borrower) may liquidate or
dissolve if the Term Facility Borrowers determine in good faith that such
liquidation or dissolution is in the best interests of the Term Facility
Borrowers and is not materially disadvantageous to the Lenders; provided that
any such merger involving a Person that is not a Wholly-Owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.04.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary prior to such merger) any Equity Interests, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or make any Acquisition,
except:

(a) Permitted Investments;

(b) Investments, loans and advances existing on the date hereof and set forth in
Schedule 6.04 and extensions, renewals and replacements thereof that do not
increase the outstanding amount thereof, as reduced from time to time;

(c) Investments in a Securitization Entity in connection with Permitted
Securitization Transactions and in an aggregate outstanding amount acceptable to
the Administrative Agent and required to consummate the Permitted Securitization
Transactions plus accounts or notes receivable permitted to be transferred to a
Securitization Entity in connection with Permitted Securitization Transactions;

(d) Investments, loans or advances made by the Company or any Subsidiary to the
Company or any Subsidiary (including, for the avoidance of doubt, any such
Investments, loans or advances incurred in connection with the Acquisition);

 

54



--------------------------------------------------------------------------------

(e) Additional Acquisitions, provided that: (i) before and after giving pro
forma effect thereto (as of the end of the most recently ended Fiscal Quarter of
the Company), no Default exists or would be caused thereby and (ii) if such
Additional Acquisition involves the acquisition of Equity Interests, the
consummation of such Additional Acquisition has been recommended by the Board of
Directors and management of the target of such Additional Acquisition;

(f) Guarantees (i) by the Company or any Subsidiary of Indebtedness of the
Company or any Subsidiary that is a Guarantor, (ii) by any Subsidiary that is
not a Guarantor of any Indebtedness of any Subsidiary or (iii) of any of the
Obligations;

(g) Guarantees, investments, loans or advances not otherwise permitted by this
Section 6.04 not in excess of 15% of Consolidated Total Assets in the aggregate;
and

(h) the Acquisition.

It is acknowledged and agreed that any Guarantees permitted by clauses (f) and
(g) above, to the extent such Guarantee constitutes Indebtedness, are subject to
compliance with any applicable limitations in Section 6.01.

SECTION 6.05. Swap Agreements. The Company will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Company or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Company or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Subsidiary.

SECTION 6.06. Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Company may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, and (c) the Company may make
Restricted Payments with respect to its Equity Interests so long as no Default
exists or would be caused thereby. For the avoidance of doubt, any reduction in
share capital or share premium with respect to the Equity Interests of the
Company or any of its Subsidiaries in connection with a Restricted Payment
permitted pursuant to this Section 6.06 shall be permitted.

SECTION 6.07. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to the Company or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Company and its Subsidiaries not involving any other Affiliate and (c) any
Restricted Payment permitted by Section 6.06.

SECTION 6.08. Restrictive Agreements. The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its Equity Interests; provided that
the foregoing shall not apply to (i) restrictions and conditions imposed by law
or by this Agreement, (ii) restrictions and conditions existing on the date
hereof identified on Schedule 6.08 or any permitted extension, refinancing,
replacement or renewal thereof, or any amendment or modification

 

55



--------------------------------------------------------------------------------

thereof so long as any such extension, refinancing, renewal, amendment or
modification is not, taken as a whole, materially more restrictive (in the good
faith determination of the Term Facility Borrowers) than such restriction or
condition, (iii) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) restrictions or conditions imposed by any
agreement relating to any Existing Notes, New Senior Notes, New Revolving Credit
Facility or any Indebtedness incurred by any Subsidiary permitted by this
Agreement if such restrictions or conditions apply only to such Subsidiary (or,
in each case, any permitted extension, refinancing, replacement or renewal
thereof, or any amendment or modification thereof so long as any such extension,
refinancing, renewal, amendment or modification is not, taken as a whole,
materially more restrictive (in the good faith determination of the Term
Facility Borrowers) than such restriction or condition), (v) prohibitions,
restrictions and conditions arising in connection with any disposition permitted
by Section 6.09 with respect to the property subject to such disposition,
(vi) customary prohibitions, restrictions and conditions contained in agreements
relating to a Permitted Securitization Transaction, (vii) agreements or
arrangements binding on a Subsidiary at the time such Subsidiary becomes a
Subsidiary of the Company or any permitted extension, refinancing, replacement
or renewal of, or any amendment or modification to, any such agreement or
arrangement so long as any such extension, refinancing, renewal, amendment or
modification is not, taken as a whole, materially more restrictive (in the good
faith determination of the Term Facility Borrowers) than such agreement or
arrangement, (viii) agreements or arrangements that are customary provisions in
joint venture agreements and other similar agreements or arrangements applicable
to joint ventures, (ix) customary provisions in leases, subleases, licenses,
sublicenses or permits so long as such prohibitions, restrictions or conditions
relate only to the property subject thereto, (x) prohibitions, restrictions or
conditions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business, (xi) prohibitions, restrictions
or conditions imposed by a Lien permitted by Section 6.02 with respect to the
transfer of the property subject thereto and (xii) restrictions on cash or other
deposits or net worth imposed by customers under contracts entered into in the
ordinary course of business.

SECTION 6.09. Disposition of Assets; Etc. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease, license, transfer, assign or
otherwise dispose of any of its business, assets, rights, revenues or property,
real, personal or mixed, tangible or intangible, whether in one or a series of
transactions, other than inventory sold in the ordinary course of business upon
customary credit terms, sales of scrap or obsolete material or equipment, the
lapse of intellectual property of the Company or any of its Subsidiaries that is
no longer useful or material to their business and sales of fixed assets the
proceeds of which are used to purchase other property of a similar nature of at
least equivalent value within 180 days of such sale, provided, however, that
this Section 6.09 shall not (a) prohibit any sale or other transfer of an
interest in accounts or notes receivable to a Securitization Entity pursuant to
Permitted Securitization Transactions if the aggregate outstanding principal
amount of the Indebtedness under all Permitted Securitization Transactions does
not exceed $250,000,000, (b) prohibit any sale or other transfer of any asset of
the Company or any Subsidiary to the Company or any Subsidiary, (c) prohibit any
transaction permitted by Section 6.03 and (d) prohibit any such sale, lease,
license, transfer, assignment or other disposition if the aggregate book value
(disregarding any write-downs of such book value other than ordinary
depreciation and amortization) of all of the business, assets, rights, revenues
and property sold, leased, licensed, transferred, assigned or otherwise disposed
of after the Effective Date and on or prior to such transaction date shall be
less than 40% of the aggregate book value of the Consolidated Total Assets as of
the end of the Fiscal Year immediately preceding such transaction and the
aggregate amount of businesses, assets, rights, revenues and property sold,
leased, licensed, transferred, assigned or otherwise disposed of after the
Effective Date and on or prior to such transaction date shall be responsible for
less than 40% of the consolidated net sales or net income of the Company and its
Subsidiaries for the Fiscal Year immediately preceding the date of such
transaction, and if immediately after any such transaction, no Default shall
exist or shall have occurred and be continuing.

 

56



--------------------------------------------------------------------------------

SECTION 6.10. Leverage Ratio.

The following will apply prior to the Acquisition Closing Date:

On and at any time after the Effective Date, beginning with the first Fiscal
Quarter after the Effective Date, (i) the Company will not permit the Leverage
Ratio to exceed 3.5 to 1.0 as of the last day of any such Fiscal Quarter of the
Company and (ii) beginning with the fifth full Fiscal Quarter following
December 18, 2013, the Company will not permit the Leverage Ratio to exceed 3.25
to 1.0 as of the last day of any such Fiscal Quarter of the Company, provided
that with respect to this clause (ii), during the four Fiscal Quarters after a
Fiscal Quarter in which a Qualified Acquisition has occurred, such limit will be
increased so that the Company will not permit the Leverage Ratio to exceed 3.5
to 1.0 as of the last day of any such Fiscal Quarter of the Company.

The following will apply on and after the Acquisition Closing Date:

On and at any time after the Acquisition Closing Date, (i) beginning with the
first full Fiscal Quarter after the Acquisition Closing Date, the Company will
not permit the Leverage Ratio to exceed 5.25 to 1.0 as of the last day of any
such Fiscal Quarter of the Company, (ii) beginning with the Fiscal Quarter ended
on or about September 30, 2015, the Company will not permit the Leverage Ratio
to exceed 4.50 to 1.0 as of the last day of any such Fiscal Quarter of the
Company, (iii) beginning with the Fiscal Quarter ended on or about March 31,
2016, the Company will not permit the Leverage Ratio to exceed 3.75 to 1.0 as of
the last day of any such Fiscal Quarter of the Company and (iv) beginning with
the Fiscal Quarter ended on or about September 30, 2016, the Company will not
permit the Leverage Ratio to exceed 3.50 to 1.0 as of the last day of any such
Fiscal Quarter of the Company; provided that with respect to clauses (iii) and
(iv), during the four Fiscal Quarters after a Fiscal Quarter in which a
Qualified Acquisition has occurred, such limit will be increased so that the
Company will not permit the Leverage Ratio to exceed 4.0 to 1.0 as of the last
day of any such Fiscal Quarter of the Company.

SECTION 6.11. Interest Coverage Ratio. On and at any time after the Effective
Date, beginning with the Fiscal Quarter after the Effective Date (provided that
if the Acquisition Closing Date occurs, the next test hereunder shall be the
first full Fiscal Quarter following the Acquisition Closing Date), the Term
Facility Borrowers will not permit the Interest Coverage Ratio to be less than
3.5 to 1.0 as of the end of any Fiscal Quarter of the Company.

SECTION 6.12. Limitations on Activities of the Tranche 2 Borrower While Tranche
1 Loans are Outstanding. While any Tranche 1 Loans remain outstanding the
Tranche 2 Borrower shall not (a) own any material assets or (b) otherwise engage
in any business or activity other than (i) the establishment and maintenance of
its legal existence, including the incurrence of fees, costs and expenses
relating to such establishment and maintenance, (ii) to the extent applicable,
participating in tax, accounting and other administrative matters as a member of
the consolidated group of the Company, (iii) incurring fees, costs and expenses
relating to organization overhead including professional fees for legal, tax and
accounting issues and paying taxes, (iv) the execution and delivery of the Loan
Documents to which it is a party and the performance of its obligations
thereunder and the borrowing of any Loans hereunder and the guarantees of the
obligations hereunder, (v) the performance of its obligations under the
Acquisition Agreement, (vi) taking all actions, including executing and
delivering any related agreements in connection with and/or to consummate the
issuance of the Existing Notes, the New Senior Notes, the making of the Loans,
the loans under and any guarantees of the obligations under, the Bridge Facility
or the establishment of, and the making of any loans under, the New Revolving
Credit Facility (or Existing Revolving Credit Agreement, if applicable) or the
incurrence

 

57



--------------------------------------------------------------------------------

of other Indebtedness not prohibited by any of the foregoing agreements
(including any such Indebtedness incurred in connection with the Transaction),
(vii) providing indemnification to officers and directors, (viii) the making of
intercompany loans (including for the avoidance of doubt any intercompany loans
made in connection with the Acquisition), distributions of cash, cash
equivalents or Equity Interests and/or any transactions consummated
substantially contemporaneously with and in connection with the consummation of
the Transactions, and (ix) activities necessary or advisable for or incidental
to the businesses or activities described in clauses (i) to (ix) of this
Section 6.12.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Term Facility Borrowers shall fail to pay any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with this Agreement, any other
Loan Document or any amendment or modification hereof or waiver hereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Company and the
Tranche 2 Borrower’s existence), 5.06 (with respect to inspection rights), 5.08,
5.10, 6.01, 6.02, 6.03, 6.04, 6.06, 6.07, 6.09, 6.10, 6.11 or 6.12;

(e) (i) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.01 and such failure shall continue
unremedied for a period of five days (provided such time period shall be ten
days with respect to compliance certificates required to be delivered pursuant
to Section 5.01(c)) after notice thereof from the Administrative Agent to the
Term Facility Borrowers (which notice will be given at the request of any
Lender); or (ii) the Term Facility Borrowers or any other Loan Party shall fail
to observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b), (d) or (e)(i) of this
Article) or any other Loan Document, and such failure shall continue unremedied
for a period of 30 days after notice thereof from the Administrative Agent to
the Term Facility Borrowers (which notice will be given at the request of any
Lender);

(f) the Company or any Subsidiary (other than a Non-Loan Party Immaterial
Subsidiary) shall fail to pay Material Indebtedness at the stated final maturity
thereof (after giving effect to any applicable grace periods);

 

58



--------------------------------------------------------------------------------

(g) any event or condition occurs that results in Material Indebtedness (other
than Omega Surviving Debt) of the Company or any Subsidiary (other than a
Non-Loan Party Immaterial Subsidiary) becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of such Material Indebtedness or
any trustee or agent on its or their behalf to cause such Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity; provided that this clause
(g) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, the appointment of an
examiner or other relief in respect of the Company or any Subsidiary (other than
a Non-Loan Party Immaterial Subsidiary) or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, examiner, conservator or
similar official for the Company or any Subsidiary (other than a Non-Loan Party
Immaterial Subsidiary) or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(i) the Company or any Subsidiary (other than a Non-Loan Party Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership, examinership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company or any Subsidiary (other than a Non-Loan Party Immaterial
Subsidiary) or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) the Company or any Subsidiary (other than a Non-Loan Party Immaterial
Subsidiary) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate Dollar
Equivalent amount in excess of $125,000,000 shall be rendered against the
Company, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 45 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Company or any Subsidiary to
enforce any such judgment;

(l) an ERISA Event or a Foreign Plan Event shall have occurred that, when taken
together with all other ERISA Events and/or Foreign Plan Events that have
occurred, results in liabilities in an aggregate Dollar Equivalent amount in
excess of $40,000,000 or any other event or condition shall occur or exist with
respect to a Plan or a Foreign Plan and in each case such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to result in a Material Adverse Effect;

(m) Any Loan Document shall fail to remain in full force or effect or provide
the Lien or Guarantee intended to be provided, or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of any Loan
Document, or a Loan Party shall deny that it has any further liability under any
Loan Document to which it is a party, or shall give notice to such effect; or

 

59



--------------------------------------------------------------------------------

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Company
or the Tranche 2 Borrower described in clause (h) or (i) of this Article), and
at any time thereafter during the continuance of such event, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Term Facility Borrowers, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Term Facility Borrowers accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Term Facility Borrowers; and in
case of any event with respect to the Company or the Tranche 2 Borrower
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Term Facility Borrowers accrued hereunder, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Term Facility Borrowers.

During the Clean-up Period, any breach of a representation or any default which
arises with respect to the Omega Group shall not constitute or result in a
default, drawstop, right to rescission, termination or similar right or remedy
or any other right of enforcement or an acceleration; provided that such breach
or default (i) does not have a material adverse effect on the consolidated
business, assets or financial condition of the Group taken as a whole, such that
the Group taken as a whole would be reasonably likely to be unable to perform
its payment obligations under this Agreement; (ii) was not knowingly procured or
approved by the Company or the Tranche 2 Borrower; and (iii) is capable of
remedy and reasonable steps are being taken to remedy it.

ARTICLE VIII

The Agents

SECTION 8.01. Appointment. (a) In order to expedite the transactions
contemplated by this Agreement, (i) JPMorgan Chase Bank, N.A. is hereby
appointed to act as Administrative Agent, (ii) each of Barclays Bank PLC is
hereby appointed to act as a Syndication Agent and (iii) each of Bank of
America, N.A., HSBC Bank USA, N.A., Wells Fargo Bank, National Association,
Credit Suisse AG, Cayman Islands Branch and Citibank , N.A. are each hereby
appointed to act as a Documentation Agent. Each of the Lenders and each assignee
of any such Lender hereby irrevocably authorizes the Administrative Agent to
take such actions on behalf of such Lender or assignee and to exercise such
powers as are specifically delegated to the Administrative Agent by the terms
and provisions hereof and of the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto. The Administrative
Agent is hereby expressly authorized by the Lenders, without hereby limiting any
implied authority, (a) to receive on behalf of the Lenders all payments of
principal of and interest on the Loans and all other amounts due to the Lenders,
and promptly to distribute to each its proper share of each payment so received;
(b) to give notice on behalf of each of the Lenders of any Event of Default
specified in this Agreement of which the Administrative Agent has actual
knowledge acquired in connection with the performance of its duties as
Administrative Agent hereunder; and (c) to distribute to each Lender copies of
all notices, financial statements and other

 

60



--------------------------------------------------------------------------------

materials delivered by the Term Facility Borrowers pursuant to this Agreement as
received by the Administrative Agent. Upon receipt by the Administrative Agent
of any of the reports, notices or certificates required to be delivered by the
Term Facility Borrowers under Section 5.01 (other than Section 5.01(f)) or 5.02,
the Administrative Agent shall promptly deliver the such reports, notices or
certificates to the Lenders.

(b) Neither any of the Agents nor any of their respective directors, officers,
employees or agents shall be liable as such for any action taken or omitted by
any of them except for its or his own gross negligence or willful misconduct, or
be responsible for any statement, warranty or representation herein or the
contents of any document delivered in connection herewith, or be required to
ascertain or to make any inquiry concerning the performance or observance by the
Term Facility Borrowers of any of the terms, conditions, covenants or agreements
contained in any Loan Document. No Agent shall be deemed to have knowledge of
any Default unless and until written notice thereof is given to such Agent by
the Term Facility Borrowers or a Lender, and no Agent shall be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
under Article IV. The Agents shall in all cases be fully protected in acting, or
refraining from acting, in accordance with written instructions signed by the
Required Lenders and, except as otherwise specifically provided herein, such
instructions and any action or inaction pursuant thereto shall be binding on all
the Lenders. Each Agent shall, in the absence of knowledge to the contrary, be
entitled to rely on any instrument or document believed by it in good faith to
be genuine and correct and to have been signed or sent by the proper person or
persons. Neither the Agents nor any of their respective directors, officers,
employees or agents shall have any responsibility to the Term Facility Borrowers
or any other Loan Party or any other party hereto on account of the failure,
delay in performance or breach by, or as a result of information provided by,
any Lender of any of its obligations hereunder or to any Lender on account of
the failure of or delay in performance or breach by any other Lender or the Term
Facility Borrowers or any other Loan Party of any of their respective
obligations hereunder or under any other Loan Document or in connection herewith
or therewith. Each Agent may execute any and all duties hereunder by or through
agents or employees and shall be entitled to rely upon the advice of legal
counsel selected by it with respect to all matters arising hereunder and shall
not be liable for any action taken or suffered in good faith by it in accordance
with the advice of such counsel.

SECTION 8.02. Nature of Duties. The Lenders hereby acknowledge that no Agent
shall be under any duty to take any discretionary action permitted to be taken
by it pursuant to the provisions of this Agreement unless it shall be requested
in writing to do so by the Required Lenders. The Lenders further acknowledge and
agree that so long as an Agent shall make any determination to be made by it
hereunder or under any other Loan Document in good faith, such Agent shall have
no liability in respect of such determination to any person. Notwithstanding any
provision to the contrary elsewhere in this Agreement, (i) no Agent shall have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the Loan
Documents or otherwise exist against any Agent and (ii) none of the Syndication
Agent, Documentation Agents, lead bookrunners or Lead Arrangers listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

 

61



--------------------------------------------------------------------------------

SECTION 8.03. Resignation by the Agents. Subject to the appointment and
acceptance of a successor Agent as provided below, any Agent may resign at any
time by notifying the Lenders and the Term Facility Borrowers.

Upon any such resignation, the Required Lenders shall have the right to appoint
a successor with the consent of the Term Facility Borrowers (not to be
unreasonably withheld or delayed). If no successor shall have been so appointed
by the Required Lenders and approved by the Term Facility Borrowers and shall
have accepted such appointment within 45 days after the retiring Agent gives
notice of its resignation, then the retiring Agent may, on behalf of Lenders the
with the consent of the Term Facility Borrowers (not to be unreasonably withheld
or delayed and provided such consent shall not be required if an Event of
Default has occurred and is continuing), appoint a successor Agent which shall
be a bank with an office in New York, New York and an office in London, England
(or a bank having an Affiliate with such an office) having a combined capital
and surplus (including its parent company) having a Dollar Equivalent that is
not less than $500,000,000 or an Affiliate of any such bank. Upon the acceptance
of any appointment as Agent hereunder by a successor bank, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent and the retiring Agent shall be discharged from its duties
and obligations hereunder. After the Agent’s resignation hereunder, the
provisions of this Article and Section 9.05 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Agent.

SECTION 8.04. Each Agent in its Individual Capacity. With respect to the Loans
made by it hereunder, each Agent in its individual capacity and not as Agent
shall have the same rights and powers as any other Lender and may exercise the
same as though it were not an Agent, and the Agents and their Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Term Facility Borrowers or any of its Subsidiaries or other Affiliates
thereof as if it were not an Agent.

SECTION 8.05. Indemnification. Each Lender agrees (a) to reimburse the Agents
and their Related Parties, on demand, in the amount of its pro rata share (based
on its Commitments hereunder (or if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of its
applicable outstanding Loans)) of any reasonable expenses incurred for the
benefit of the Lenders by the Agents, including counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders, which
shall not have been reimbursed by the Term Facility Borrowers and (b) to
indemnify and hold harmless each Agent and any of their Related Parties, on
demand, in the amount of such pro rata share, from and against any and all
liabilities, Taxes, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against it in its capacity as Agent
or any of them in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted by it or any of them under
this Agreement or any other Loan Document, to the extent the same shall not have
been reimbursed by the Term Facility Borrowers, provided that no Lender shall be
liable to an Agent or any of their Related Parties for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or wilful
misconduct of such Agent or such Related Party, as the case may be.

SECTION 8.06. Lack of Reliance on Agents. Each Lender acknowledges that it has,
independently and without reliance upon the Agents or any Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement or any other Loan Document,
any related agreement or any document furnished hereunder or thereunder.

 

62



--------------------------------------------------------------------------------

SECTION 8.07. Designation of Affiliates. The Administrative Agent shall be
permitted from time to time to designate one of its Affiliates (which includes
any branches of the Administrative Agent or any of its Affiliates) to perform
the duties to be performed by the Administrative Agent hereunder with respect to
any matters under the Loan Documents. The provisions of this Article VIII shall
apply to any such Affiliate mutatis mutandis.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Subject to paragraph (b) below, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(i) if to the Term Facility Borrowers, to it at:

c/o Perrigo Company

515 Eastern Avenue

Allegan, Michigan 49101

Attention: Michael Kelly, assistant treasurer

Facsimile: 269- 673-1440

E-mail: michael.kelly@perrigo.com;

(ii) if to the Administrative Agent, to it at:

JPMorgan Chase Bank, N.A.

10 South Dearborn

Floor L2

Chicago, IL 60603

Attention: Nan Wilson

Phone: 1-312-385-7084

Fax: 1-888-292-9533

Email: Nanette.wilson@jpmorgan.com

In the case of any matter relating to Loan denominated in a Foreign Currency,
with a copy to:

J.P. Morgan Europe Limited

Loans Agency 6th Floor

25 Bank Street, Canary Wharf

London E145JP, United Kingdom

Attention: Lisa Koh and Fatma Mustafa

Fax: +44-207-777-2360

Email: loan_and_agency_London@jpmorgan.com

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

63



--------------------------------------------------------------------------------

(b) (i) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Term Facility Borrowers may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(ii) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak,
ClearPar or a substantially similar Electronic System.

(iii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
either Term Facility Borrower or the other Loan Parties, any Lender or any other
Person or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the either Term Facility Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of communications
through an Electronic System. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent or any
Lender by means of electronic communications pursuant to this Section, including
through an Electronic System. “Electronic System” means any electronic system,
including e-mail, e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any
other Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent and any of its respective Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by any Agent or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agents and the Lenders hereunder
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Term Facility Borrowers therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Agent or Lender may have had notice or
knowledge of such Default at the time.

 

64



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Term Facility Borrowers and the Required Lenders or by the Term Facility
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
or modify the currency of any Commitment or currency in which a Lender is
required to make a Loan without the written consent of such Lender directly
affected thereby, (ii) reduce the principal amount of any Loan or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.15(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender directly affected thereby (it being understood and agreed that (x) any
increase in the total Commitments and related modifications approved by each
Lender increasing any of its Commitments and by the Required Lenders shall not
be deemed to alter the manner in which payments are shared or alter any other
pro rata sharing of payments and (y) any “amend-and-extend” transaction that
extends the Maturity Date only for those Lenders that agree to such an extension
(which extension may include increased pricing and fees for such extending
Lenders, and which extension shall not apply to those Lenders that do not
approve such extension) shall not be deemed to alter the manner in which
payments are shared or alter any other pro rata sharing of payments),
(v) release all or substantially all Guarantors from their obligations under any
Guaranty, except to the extent permitted hereunder (whether pursuant to any sale
or other transfer of the relevant Guarantor permitted hereunder or as otherwise
permitted hereunder) or with the consent of all the Lenders or (vi) change any
of the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender directly
affected thereby; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or any other
Agent hereunder without the prior written consent of the Administrative Agent
and such other Agent, as the case may be.

(c) Notwithstanding anything herein to the contrary, Defaulting Lenders shall
not be entitled to vote (whether to consent or to withhold its consent) with
respect to any amendment, modification, termination or waiver and, for purposes
of determining the Required Lenders, the Commitments and the Loans of such
Defaulting Lender shall be disregarded, in each case except as provided in
Section 2.18(b).

(d) Notwithstanding anything to the contrary herein or in any other Loan
Document, the Administrative Agent may, with the consent of the Term Facility
Borrowers only, amend, modify or supplement this Agreement or any of the other
Loan Documents as may be reasonably necessary or advisable to cure any error,
ambiguity, omission, defect or inconsistency in order to more accurately reflect
the intent of the parties, provided that (x) prior written notice of such
proposed cure shall be given to the Lenders and (y) the Required Lenders do not
object to such cure in writing to the Administrative Agent within five Business
Days of such notice.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Term Facility
Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred by the
Lead Arrangers, Administrative Agent, the Syndication Agent, the Documentation
Agents and their respective Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Lead Arrangers, Administrative Agent, the
Syndication Agent and the Documentation Agents, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated) and (ii) all reasonable out-of-pocket

 

65



--------------------------------------------------------------------------------

expenses incurred by the Lead Arrangers, Agents or any Lender, including the
reasonable fees, charges and disbursements of any counsel for any Lead
Arrangers, Agent or Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided that the obligation to pay fees,
disbursements and other charges of legal counsel shall be limited to the fees,
disbursements and other charges of one counsel to the Administrative Agent, the
Syndication Agent, the Lead Arrangers, the Documentation Agents and all Lenders
and one additional Irish counsel to the Administrative Agent, the Syndication
Agent, the Lead Arrangers and the Documentation Agents (and, if reasonably
necessary, of one additional local counsel in any other relevant jurisdiction)
(and in the case of any actual or perceived conflict, an additional conflicts
counsel with respect to each of the above).

(b) The Term Facility Borrowers shall indemnify each Lead Arranger, Agent and
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all liabilities, Taxes, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against it,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or the use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto and whether brought by
any Loan Party or any other Person, or in any other way relating to or arising
out of this Agreement or any other Loan Document or any action taken or omitted
by it under this Agreement or any other Loan Document; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials obtained through any
information transmission system in connection with the Loan Documents or the
transactions contemplated thereby unless determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee. This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.

(c) To the extent that the Term Facility Borrowers fail to pay any amount
required to be paid by it to any Lead Arranger or Agent under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to such Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against a Lead Arranger or an Agent in its capacity as such.

(d) To the extent permitted by applicable law, each Term Facility Borrower shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or the use of the proceeds thereof.

 

66



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Term
Facility Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Term Facility Borrowers without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

(A) the Term Facility Borrowers, provided that (x) no consent of the Term
Facility Borrowers shall be required for an assignment to a Lender, an Affiliate
of a Lender, an Approved Fund or, if an Event of Default under Article VII(a),
(b), (h), (i) or (j) has occurred and is continuing, and (y) the Term Facility
Borrowers shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan to a
Lender, an Affiliate of a Lender or an Approved Fund; and

As used herein, “Ineligible Institution” means a (a) natural person, (b) holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof; provided that, such holding
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business, (c) the Company or any Affiliate thereof
(except as set forth in Section 9.04(e) below) and (d) any Defaulting Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment of Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the

 

67



--------------------------------------------------------------------------------

Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, unless each of the Term
Facility Borrowers and the Administrative Agent otherwise consent, provided that
no such consent of the Term Facility Borrowers shall be required if an Event of
Default has occurred and is continuing and the Term Facility Borrowers shall be
deemed to have consented unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. For the purposes of this
Section 9.04(b), the term “Approved Fund” means any Person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 2.14 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Term Facility Borrowers, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Term Facility Borrowers, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Term Facility Borrowers and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

 

68



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(b), 2.15(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) Any Lender may, without the consent of or notice to the Term Facility
Borrowers and the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”), other than an Ineligible Institution, in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Term Facility
Borrowers, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Term Facility Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.12, 2.13 and 2.14 (subject to the requirements and
limitations therein, including the requirements under Section 2.14(f) (it being
understood that the documentation required under Section 2.14(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.15 and 2.16 as if it were an assignee under paragraph
(b) of this Section; and (B) shall not be entitled to receive any greater
payment under Sections 2.12 or 2.14, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.15(c) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Term Facility Borrowers, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

69



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(e) Notwithstanding anything to the contrary contained in this Agreement, the
applicable Term Facility Borrower may repurchase Loans, and each Lender shall
have the right at any time to sell, assign or transfer all or a portion of its
Loans to such Term Facility Borrower; provided that:

(i) no Default has occurred or is continuing or would result therefrom;

(ii) such Term Facility Borrower has offered to repurchase Loans of all Lenders
under the applicable Class on a pro rata basis pursuant to procedures approved
by such Term Facility Borrower and the Administrative Agent;

(iii) no Term Facility Borrower shall use any proceeds from the New Revolving
Credit Facility (or any replacement, modification or refinancing thereof) to
purchase Loans ;

(iv) any such Loans assigned and transferred to the applicable Term Facility
Borrower shall be automatically and permanently cancelled upon the effectiveness
of such assignment and transfer and will thereafter no longer be outstanding for
any purpose hereunder (with the cancelled amount of such Loans being the par
amount thereof for purposes of this Agreement);

(v) any gain from any such repurchase shall not increase Consolidated EBIT or
Consolidated EBITDA; and

(vi) in connection with any such repurchase the applicable Term Facility
Borrower shall represent that, as of the date of such repurchase, the Company
and the Term Facility Borrower are not in possession of any information
regarding the Company or its Subsidiaries or the Loans that, in each case,
(x) would reasonably be expected to be material to a decision by any Lender to
sell, assign and transfer its Loans to the applicable Term Facility Borrower and
(y) has not been previously disclosed in writing to the Administrative Agent and
the Lenders (other than, as to any Lender, due solely to such Lender’s election
not to receive any non-public information).

The Administrative Agent is authorized to make appropriate entries in the
Register to reflect any cancelation of the Loans repurchased and cancelled
pursuant to this Section 9.04(e).

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Term Facility Borrowers herein and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and so
long as the Commitments have not expired or terminated. The provisions of
Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.

 

70



--------------------------------------------------------------------------------

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees and the terms of the facilities
set forth herein constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or .pdf shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Loan Party
against any of and all the obligations of the Loan Parties now or hereafter
existing under the Loan Documents held by such Lender, irrespective of whether
or not such Lender shall have made any demand under such Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK; PROVIDED, THAT (A) THE INTERPRETATION OF THE
DEFINITION OF OMEGA MATERIAL ADVERSE EFFECT AND WHETHER THERE SHALL HAVE
OCCURRED AN OMEGA MATERIAL ADVERSE EFFECT, (B) WHETHER THE ACQUISITION HAS BEEN
CONSUMMATED AS CONTEMPLATED BY THE ACQUISITION AGREEMENT AND (C) WHETHER THE
REPRESENTATIONS AND WARRANTIES MADE BY OR ON BEHALF OF THE COMPANY AND OMEGA IN
THE ACQUISITION AGREEMENT ARE ACCURATE AND WHETHER AS A RESULT OF ANY INACCURACY
THEREOF THE COMPANY HAS THE RIGHT TO TERMINATE ITS OBLIGATIONS UNDER THE
ACQUISITION AGREEMENT, SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF
BELGIUM WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

71



--------------------------------------------------------------------------------

(b) Each of the parties hereto hereby (i) irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of (a) the
Supreme Court of the State of New York, New York County, located in the Borough
of Manhattan and (b) the United States District Court for the Southern District
of New York, located in the Borough of Manhattan, and any appellate court from
any such court, in any action, suit, proceeding or claim arising out of or
relating to the Transactions or the other transactions contemplated by this
Letter or the performance of services hereunder and agrees that all claims in
respect of any such action, suit, proceeding or claim may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court, (ii) waives, to the fullest extent that it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any action, suit, proceeding or claim arising out of or relating to
this Letter or the transactions contemplated hereby or the performance of
services hereunder in any such New York State or Federal court and (iii) waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of any such action, suit, proceeding or claim in any such court.
Each of the parties hereto agrees to commence any such action, suit, proceeding
or claim either in the United States District Court for the Southern District of
New York or in the Supreme Court of the State of New York, New York County
located in the Borough of Manhattan. A final judgment in any such suit, action
or proceeding brought in any such court may be enforced in any other courts to
whose jurisdiction you are or may be subject, by suit upon judgment. Nothing in
this Agreement shall affect any right that the Administrative Agent or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement against any Loan Party or its properties in the courts of any
jurisdiction.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law. The Loan Parties hereby appoint their Affiliate,
Perrigo Company, 515 Eastern Avenue, Allegan, Michigan 49010, or if otherwise,
its principal place of business in The City of New York from time to time, as
its agent for service of process, and agrees that service of any process,
summons, notice or document by hand delivery or registered mail upon such agent
shall be effective service of process for any suit, action or proceeding brought
in any such court.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including a self-regulatory authority), (c) to the
extent required by applicable laws or regulations or by any subpoena

 

72



--------------------------------------------------------------------------------

or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Company, its
Subsidiaries or their obligations, (g) with the consent of the Term Facility
Borrowers, (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Company and its Subsidiaries, (i) to any rating agency in
connection with rating the Company or its Subsidiaries or the facilities set
forth herein and (j) to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
facilities set forth herein. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments. For the purposes of this Section, “Information” means all
information received from the Loan Parties relating to the Company or any of its
Subsidiaries or their business, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Loan Parties. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Term Facility Borrowers and each
Guarantor that pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies the Term Facility
Borrowers and each Guarantor, which information includes the name and address of
the Term Facility Borrowers and each Guarantor and other information that will
allow such Lender to identify the Term Facility Borrowers and each Guarantor in
accordance with the Patriot Act.

SECTION 9.15. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

 

73



--------------------------------------------------------------------------------

(b) The obligations of the Term Facility Borrowers in respect of any sum due to
any party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Term Facility Borrowers
agree, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss. The obligations of the Term
Facility Borrowers contained in this Section 9.15 shall survive the termination
of this Agreement and the payment of all other amounts owing hereunder.

SECTION 9.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Term Facility Borrowers acknowledge and agree, and acknowledge
their respective Affiliates’ understanding, that: (a) (i) no fiduciary, advisory
or agency relationship between the Company and its Subsidiaries and any Agent,
any Lead Arranger or any Lender is intended to be or has been created in respect
of the transactions contemplated hereby or by the other Loan Documents,
irrespective of whether any Agent, any Lead Arranger or any Lender has advised
or is advising the Company or any Subsidiary on other matters, (ii) the
arranging and other services regarding this Agreement provided by the Agents,
Lead Arrangers and the Lenders are arm’s-length commercial transactions between
the Term Facility Borrowers and their respective Affiliates, on the one hand,
and the Agents, the Lead Arrangers and the Lenders, on the other hand, (iii) the
Loan Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent that it has deemed appropriate and (iv) the Loan Parties
are capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; and (b) (i) the Agents, the Lead Arrangers and the Lenders each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Term Facility Borrowers or any of their
respective Affiliates, or any other Person; (ii) none of the Agents, the Lead
Arrangers and the Lenders has any obligation to the Term Facility Borrowers or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents, the Lead Arrangers and the Lenders and their
respective Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of the Term Facility Borrowers and their respective Affiliates, and
none of the Agents, the Lead Arrangers and the Lenders has any obligation to
disclose any of such interests to the Term Facility Borrowers or their
respective Affiliates. To the fullest extent permitted by Law, the Loan Parties
hereby waive and release any claims that they may have against the Agents, the
Lead Arrangers and the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

SECTION 9.17 Authorization to Distribute Certain Materials to Public-Siders.

(a) If the Company does not file this Agreement with the SEC, then the Loan
Parties hereby authorizes the Administrative Agent to distribute the execution
version of this Agreement and the Loan Documents to all Lenders, including their
Public-Siders. The Loan Parties acknowledge their understanding that
Public-Siders and their firms may be trading in any of the Company or its
Affiliates’ respective securities while in possession of the Loan Documents.

 

74



--------------------------------------------------------------------------------

(b) The Loan Parties represent and warrant that none of the information in the
Loan Documents constitutes or contains material non-public information within
the meaning of the federal and state securities laws. To the extent that any of
the executed Loan Documents constitutes at any time a material non-public
information within the meaning of the federal and state securities laws after
the date hereof, the Company agrees that it will promptly make such information
publicly available by press release or public filing with the SEC.

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PERRIGO FINANCE PLC, as a Term Facility Borrower By:  

/s/ Mary Sheahan

  Name: Mary Sheahan   Title:   Director PERRIGO COMPANY PLC, as Company and as
a Term Facility Borrower By:  

/s/ Judy L. Brown

  Name: Judy L. Brown   Title:   Chief Financial Officer

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent By:  

/s/ Krys Szremski

  Name:  Krys Szremski   Title:    Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC., as a Lender and as Syndication Agent By:  

/s/ Craig J. Malloy

  Name: Craig J. Malloy   Title:   Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A as a Lender and as Documentation Agent By:  

/s/ Joseph L. Corah

  Name: Joseph L. Corah   Title:   Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A. as a Lender and as Documentation Agent By:  

/s/ Laura Fogarty

  Name: Laura Fogarty   Title:   Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as a Lender and as Documentation Agent
By:  

/s/ Christopher Day

  Name: Christopher Day   Title:   Authorized Signatory By:  

/s/ Karim Rahimtoola

  Name: Karim Rahimtoola   Title:   Authorized Signatory

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, N.A. as a Lender and as Documentation Agent By:  

/s/ Andrew Bicker

  Name: Andrew Bicker   Title:   Senior Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. as a Lender and as Documentation Agent By:  

/s/ Kirk Tesch

  Name: Kirk Tesch   Title:   Managing Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITIZENS BANK, N.A. as a Lender By:  

/s/ Jeffrey P. Huening

  Name: Jeffrey P. Huening   Title:   Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

MIZUHO BANK, LTD. as a Lender By:  

/s/ Bertram H. Tang

  Name: Bertram H. Tang   Title:   Authorized Signatory

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS as a Lender By:  

/s/ Christopher Sked

  Name: Christopher Sked   Title:   Managing Director By:  

/s/ Ade Adedeji

  Name: Ade Adedeji   Title:   Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, an Ohio Banking Corporation as a Lender By:  

/s/ Richard Johnsen

  Name: Richard Johnsen   Title:   Senior Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ING BELGIUM NV/SA as a Lender By:  

/s/ Johan Vanhoyland

  Name: Johan Vanhoyland  

Title:   Director

            Sector Head General Industries

By:  

/s/ Michel Verstraeten

  Name: Michel Verstraeten   Title:   Head of Corporate Lending Belux

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION as a Lender By:  

/s/ Arthur F. Gray

  Name: Arthur F. Gray   Title:   Senior Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SANTANDER BANK, N.A. as a Lender By:  

/s/ Scott Wollard

  Name: Scott Wollard   Title:   Managing Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION as a Lender By:  

/s/ Shuji Yabe

  Name: Shuji Yabe   Title:   Managing Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION as a Lender By:  

/s/ Jeffrey S. Johnson

  Name: Jeffrey S. Johnson   Title:   Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK HAPOALIM B.M. as a Lender By:  

/s/ Yael Weinstock - Shemesh

  Name: Yael Weinstock - Shemesh  

Title:   Senior Vice President

            Head of the Israeli Business Group

By:  

/s/ Tal Shpaizer

  Name: Tal Shpaizer  

Title:   Vice President

            Israeli Business Group

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY as a Lender By:  

/s/ Wicks Barkhausen

  Name: Wicks Barkhausen   Title:   Second Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Exhibit A—Assignment and Assumption

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Assignment Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Loan Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:    ______________________________ 2.    Assignee:   
______________________________       [and is an Affiliate/Approved Fund of
_____________] 3.    Borrower:    Perrigo Finance PLC and Perrigo Company PLC 4.
   Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement 5.    Credit Agreement:    The Term Loan Credit
Agreement dated as of December 5, 2014 among Perrigo Finance PLC, Perrigo
Company PLC, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Barclays Bank PLC, as Syndication Agent and the other
agents party thereto from time to time.



--------------------------------------------------------------------------------

6.    Assigned Interest:   

 

Class of

Commitment/Loans

Assigned

   Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loan      $         $           %       $         $           %      
$         $           %   

Assignment Date:                          , 20     (the “Assignment Date”) [TO
BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:



--------------------------------------------------------------------------------

Consented1 to and Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By       Title: Consented2 to: PERRIGO FINANCE PLC PERRIGO COMPANY PLC By      
Title:

 

1  If required.

2  If required.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
applicable Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the applicable Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Assignment Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Assignment Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Assignment Date and to the Assignee for
amounts which have accrued from and after the Assignment Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

Exhibit B — Form of Note

NOTE

[Date]

[Perrigo Finance PLC] [Perrigo Company PLC], a public limited company formed
under the law of Ireland (the “Borrower”), promises to pay
____________________________________ (the “Lender”) the aggregate unpaid
principal amount of all Loans made by the Lender to the Borrower pursuant to the
Credit Agreement (as hereinafter defined), in immediately available funds at the
office of JPMorgan Chase Bank, N.A., as Administrative Agent, designated in the
Credit Agreement, together with interest on the unpaid principal amount hereof
at the rates and on the dates set forth in the Credit Agreement. The Borrower
shall pay the principal of and accrued and unpaid interest on the Loans in the
amounts and at the times required under the Credit Agreement.

The Lender shall, and is hereby authorized to record in accordance with its
usual practice, the date and amount of each Loan and the date and amount of each
principal payment hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Term Loan Credit Agreement dated as of December 5, 2014 (the
“Credit Agreement”) by and among Perrigo Finance PLC, a public limited company
formed under the law of Ireland (the “Tranche 2 Borrower”), Perrigo Company PLC,
a public limited company formed under the law of Ireland (the “Tranche 1
Borrower”), the Lenders (together with their respective successors and assigns,
the “Lenders”), JP Morgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”), Barclays Bank PLC, as Syndication Agent,
and the other agents party thereto from time to time, to which Credit Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated. This Note is guaranteed as more
specifically described in the Credit Agreement and other Loan Documents, and
reference is made thereto for a statement of the terms and provisions thereof.
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Credit Agreement.

 

 

By:  

 

Print Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit C — Mandatory Cost Rate

MANDATORY COST

1. The Mandatory Cost Rate (to the extent applicable) is an addition to the
interest rate to compensate Lenders for the cost of compliance with (a) the
requirements of the Bank of England and/or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions)
or (b) the requirements of the European Central Bank.

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost Rate will be calculated by the Administrative
Agent as a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum. The Administrative Agent
will, at the request of the applicable Borrower, deliver to such Borrower a
statement setting forth the calculation of Mandatory Cost Rate.

3. The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

4. The Associated Costs Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Administrative Agent as follows:

          A x 0.01

per cent. per annum.

                300

Where:

A is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 6 below and expressed in pounds per £1,000,000.

5. For the purposes of this Exhibit:

(b) “Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.



--------------------------------------------------------------------------------

(c) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

(d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

(e) “Participating Member State” means any member state of the European Union
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

(f) “Reference Banks” means, in relation to Mandatory Cost Rate, the principal
London offices of the Administrative Agent.

(g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

7. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

(a) the jurisdiction of its Facility Office; and

(b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

8. The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 6 and 7 above
is true and correct in all respects.

9. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost Rate to the Lenders on the basis of the
Associated Costs Rate for each Lender based on the information provided by each
Lender and each Reference Bank, as applicable, pursuant to paragraphs 3, 6 and 7
above.

10. Any determination by the Administrative Agent pursuant to this Exhibit in
relation to a formula, the Mandatory Cost Rate, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.



--------------------------------------------------------------------------------

11. The Administrative Agent may from time to time, after consultation with the
Borrower and the relevant Lenders, determine and notify to all parties hereto
any amendments which are required to be made to this Exhibit C in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties hereto.



--------------------------------------------------------------------------------

Exhibit D – Form of Joinder Agreement

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of [            ], 20[    ], by [ADDITIONAL
GUARANTOR[s]] a [jurisdiction][corporation][partnership][LLC] ([each an][the]
“Additional Guarantor”), in favor of JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
Lenders under the Credit Agreement referred to below. All capitalized terms not
defined herein shall have the meaning ascribed to them in such Credit Agreement.

PRELIMINARY STATEMENTS

A. WHEREAS, Perrigo Finance PLC, a public limited company organized under the
laws of Ireland (the “Tranche 2 Borrower”), Perrigo Company PLC, a public
limited company organized under the laws of Ireland (the “Tranche 1 Borrower”,
and together with the Tranche 2 Borrower, the “Borrowers”) the Lenders and the
Administrative Agent and the other agents party thereto, have entered into a
Term Loan Credit Agreement, dated as of December 5, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

B. WHEREAS the Company has previously entered into a Guaranty (the “Guaranty”)
dated the date of the Credit Agreement in favor of the Administrative Agent
pursuant to which it has guaranteed the Guaranteed Obligations as set forth
therein.

B. WHEREAS, [each][the] Additional Guarantor has agreed to execute and deliver
this Joinder Agreement in order to become a party to the Guaranty.

ACCORDINGLY, IT IS AGREED:

1. Guaranty. By executing and delivering this Joinder Agreement, [each][the]
Additional Guarantor, as provided in Section 15 of the Guaranty, hereby becomes
a party to the Guaranty as a “Guarantor” thereunder with the same force and
effect as if originally named therein as a Guarantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. [All notices and other communications
provided to the Additional Guarantor[s] shall be at the address set forth
pursuant to Section 9.01 of the Credit Agreement.] [Each][The] Additional
Guarantor hereby represents and warrants that each of the representations and
warranties made by it as a Guarantor in [Section 10 of the Guaranty] are true
and correct in all material respects on and as of the date hereof (after giving
effect to this Joinder Agreement) as if made on and as of such date, except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).

2. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CHOICE OF
LAW PRINCIPLES OF SUCH STATE.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, [each][the] undersigned [party] has caused this Joinder
Agreement to be duly executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR[S]] By:  

 

  Name:                                                                       
Title:                                                                       



--------------------------------------------------------------------------------

Exhibit E – Form of Closing Certificate

[PERRIGO FINANCE PLC]

[PERRIGO COMPANY PLC]

Closing Certificate

[•], 201[    ]

I, [    ], hereby certify as follows:

I am the [            ] of [Perrigo Finance PLC] [Perrigo Company PLC], a public
limited company formed under the laws of Ireland (the “Company”), and I am
authorized to execute this Certificate on behalf of the Company.

This Certificate is given pursuant to Sections 4.02(b)(3) and (4) and in
connection with the transactions described in the Term Loan Credit Agreement,
dated as of December 5, 2014 (the “Credit Agreement”), among the Company,
[Perrigo Finance PLC] [Perrigo Company PLC], as borrowers, the financial
institutions listed on the signature pages thereof (the “Lenders”), JPMorgan
Chase Bank, N.A., as administrative agent for the Lenders (in such capacity, the
“Agent”) and Barclays Bank PLC, as syndication agent for the Lenders.

I hereby further certify that:

1. The Specified Representations and the Acquisition Agreement Representations
(as defined in the Credit Agreement) are true and correct in all material
respects on and as of the date hereof as if made on the date hereof (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).

2. As of the date hereof, the condition set forth in Sections 4.02(d), (e),
(h) and (i) of the Credit Agreement has been satisfied (or waived in accordance
with Section 9.02 of the Credit Agreement).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first written
above.

 

 

Name: Title:



--------------------------------------------------------------------------------

Exhibit F — Lender Addition and Acknowledgement Agreement

LENDER ADDITION AND ACKNOWLEDGEMENT AGREEMENT

Dated:             , 20    

Reference is made to the Term Loan Credit Agreement (as amended or modified from
time to time, the “Credit Agreement”), dated as of December 5, 2014, among
Perrigo Finance PLC (the “Tranche 2 Borrower”), Perrigo Company PLC (the
“Tranche 1 Borrower”, and together with the Tranche 2 Borrower, the “Term
Facility Borrowers”), the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Barclays Bank PLC, as Syndication Agent and the other
agents party thereto from time to time. Capitalized terms which are defined in
the Credit Agreement and which are used herein without definition shall have the
same meanings herein as in the Credit Agreement.

The Term Facility Borrowers and                                          (the
“[New or Current] Lender”) agree as follows:

1. Subject to Section 2.06 of the Credit Agreement and this Lender Addition and
Acknowledgement Agreement, the Term Facility Borrowers hereby increase the
Aggregate Commitments from $             to $             (such increase shall
be in increments of $10,000,000 (or as applicable, €10,000,000) and shall not
cause the sum of (x) the aggregate increases under Section 2.08 of the New
Revolving Credit Facility (or, if applicable the analogous provisions of the
Existing Revolving Credit Agreement) plus (y) the outstanding amount of any New
Term Loans made under Section 2.06(d) of the Credit Agreement to exceed
$500,000,000). This Lender Addition and Acknowledgement Agreement is entered
into pursuant to, and authorized by, Section 2.06 of the Credit Agreement.

2. The parties hereto acknowledge and agree that, as of the date hereof and
after giving effect to this Lender Addition and Acknowledgment Agreement, the
Aggregate Commitments and the Commitment of each Lender under the Credit
Agreement, including without limitation, the [New or Current] Lender, are set
forth on Schedule 2.01 hereto, and that Schedule 2.01 hereto replaces Schedule
2.01 to the Credit Agreement as of the Closing Date (as defined below).

3. [If requested by the Current Lender, the Current Lender attaches the notes
delivered to it under the Credit Agreement and requests that the Term Facility
Borrowers exchange such notes for new notes in the amount of its revised
Commitment][ If requested by the New Lender, the New Lender requests that the
Term Facility Borrowers issue notes in the amount of its Commitment.]

4. The [New or Current] Lender (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Lender Addition and Acknowledgment Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to execute and
perform this Lender Addition and Acknowledgment Agreement and become a Lender,
(iii) from and after the Closing Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent specified herein,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Lender Addition and
Acknowledgment Agreement on the basis of which it has made such analysis and
decision independently and without reliance on any Agent or any other Lender,
and (v) if it is a Foreign Lender, attached to this Lender



--------------------------------------------------------------------------------

Addition and Acknowledgment Agreement is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by it; and (b) agrees that (i) it will, independently and without
reliance on any Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

5. The effective date for this Lender Addition and Acknowledgement Agreement
shall be                      (the “Closing Date”). Following the execution of
this Lender Addition and Acknowledgement Agreement, it will be delivered to the
Administrative Agent for the consent of the Administrative Agent and acceptance
and recording in the Register.

6. Upon such consents, acceptance and recording, from and after the Closing
Date, the [New or Current] Lender shall be a party to the Credit Agreement and
the other Loan Documents to which Lenders are parties and to the extent provided
in this Lender Addition and Acknowledgement Agreement, have the rights and
obligations of a Lender under each such agreement.

7. Upon such consents, acceptance and recording, from and after the Closing
Date, the Administrative Agent shall make all payments in respect of the
interest assigned hereby (including payments of principal, interest, fees and
other amounts) to the [New or Current] Lender.

8. Each Term Facility Borrower represents and warrants to the Agents and the
Lenders that (a) no Default shall have occurred and be continuing hereunder as
of the Closing Date; and (b) the representations and warranties made by such
Term Facility Borrower and contained in Article III of the Credit Agreement are
true and correct in all material respects on and as of the Closing Date with the
same effect as if made on and as of such date (other than those representations
and warranties that by their terms speak as of a particular date, which
representations and warranties shall be true and correct in all material
respects as of such particular date).

9. Except as expressly amended hereby, the Term Facility Borrowers agree that
the Credit Agreement and the other Loan Documents are ratified and confirmed and
shall remain in full force and effect, and that it has no set off, counterclaim,
or defense with respect to any of the foregoing.

10. This Lender Addition and Acknowledgment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Lender Addition and Acknowledgment Agreement may be executed in
any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Lender Addition
and Acknowledgment Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Lender Addition and Acknowledgment
Agreement. This Lender Addition and Acknowledgment Agreement shall be governed
by, and construed in accordance with, the law of the State of New York.

 

PERRIGO FINANCE PLC By  

 

  Name:   Title:



--------------------------------------------------------------------------------

PERRIGO COMPANY PLC By  

 

  Name:   Title:



--------------------------------------------------------------------------------

[CURRENT LENDER OR NEW LENDER] By  

 

  Name:   Title:

 

Acknowledged and Consented to:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 2.01

Commitments



--------------------------------------------------------------------------------

Exhibit G— FORM OF SOLVENCY CERTIFICATE

SOLVENCY CERTIFICATE

[DATE]

Reference is made to that certain Term Loan Credit Agreement, dated as of
December 5, 2014 (the “Credit Agreement”), among Perrigo Finance PLC (“Perrigo
Finance”) and Perrigo Company PLC (the “Company”), as borrower, the financial
institutions listed on the signature pages thereof (the “Lenders”), JPMorgan
Chase Bank, N.A., as administrative agent for the Lenders (in such capacity, the
“Agent”) and Barclays Bank PLC, as syndication agent for the Lenders.
Capitalized terms used but not defined herein have the meanings set forth in the
Credit Agreement. This certificate is furnished to the Agent pursuant to
Sections [4.01(h)][4.02(b)(5)] of the Credit Agreement.

I, [    ], certify that I am the duly appointed, qualified and acting chief
financial officer of the Company and, in such capacity, that:

On the date hereof, after giving effect to the Transactions and the related
transactions contemplated by the Loan Documents, the Company and its
Subsidiaries, when taken as a whole on a consolidated basis, (a) have property
with fair value greater than the total amount of their debts and liabilities,
contingent (it being understood that the amount of contingent liabilities at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability), subordinated or
otherwise, (b) have assets with present fair saleable value that are greater
than the amount that will be required to pay the total amount of their debts and
other liabilities, contingent, subordinated or otherwise, (c) will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as they
become absolute and matured and (d) will not have unreasonably small capital
with which to conduct the business in which they are engaged as such business is
now conducted and is proposed to be conducted following the date hereof.

I am familiar with the finances, assets, business and properties of the Company
and its Subsidiaries. In reaching the conclusions set forth in this certificate,
I reviewed such information and have made such other investigations and
inquiries that I deemed appropriate, including, but not limited to, consultation
with other officers of the Company and its Subsidiaries responsible for
financial and accounting functions concerning contingent liabilities, as I have
deemed necessary and prudent to enable me to express an informed opinion as to
the matters referred to herein.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date first above written.

 

PERRIGO COMPANY PLC By  

 

  Name:   Title: Chief Financial Officer